  Case 21-20084         Doc 35    Filed 04/12/21 Entered 04/12/21 13:32:18            Desc Main
                                   Document     Page 1 of 82




Penrod W. Keith (4860)
Peter H. Donaldson (9624)
Cole P. Crowther (16432)
DENTONS DURHAM JONES PINEGAR P.C.
111 South Main Street, Suite 2400
PO Box 4050
Salt Lake City, UT 84110-4050
Telephone: (801) 415-3000
penrod.keith@dentons.com
peter.donaldson@dentons.com
cole.crowther@dentons.com

Attorneys for Plaintiffs

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 In re:                                                    Bankruptcy Case No. 21-20084
 BENJAMIN RODNEY HULSE,                                               Chapter 7
           Debtor.
                                                           Honorable William T. Thurman
 SWAN PEDIATRIC DENTAL, LLC and
 MATTHEW A. SWAN,                                                Adversary Pro. No.
                  Plaintiff,                                  ____________________
 v.
 BENJAMIN RODNEY HULSE,

                  Defendant.

                COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT

          The Plaintiffs in this action, Swan Pediatric Dental, LLC (“Swan Dental”) and

Matthew A. Swan (“Dr. Swan”) (collectively, “Plaintiffs”), by counsel, pursuant to the

provisions of 11 U.S.C. §§ 523(a)(4), 523(a)(6), and 727(b); and Rules 4007 and 7001 of the

Federal Rules of Bankruptcy Procedure, request that the Court determine certain obligations of



SLC_5370877.4
  Case 21-20084         Doc 35    Filed 04/12/21 Entered 04/12/21 13:32:18            Desc Main
                                   Document     Page 2 of 82




Benjamin Rodney Hulse (“Defendant” or “Dr. Hulse”) to Plaintiffs be nondischargeable. In

support of their Complaint, Plaintiffs state as follows:

                        ALLEGATIONS COMMON TO ALL COUNTS

        1.      On January 8, 2021 (the “Petition Date”), Defendant filed in the District Court of

Utah a Petition for Relief under Chapter 7 of the United States Bankruptcy Code in Case No.

21-20084.

        2.      Defendant listed his physical address in a written filing with this Court as

1103 South 2230 East, Spanish Fork, UT 84660. Defendant was represented in the filing of the

Petition for Relief by Theron D. Morrison, whose business mailing address is 290 25th Street,

Suite 102, Ogden, Utah 84401.

        3.      Swan Dental is a Utah limited liability company with its principal place of

business in Utah County, Utah and is a creditor of Defendant in his underlying bankruptcy case.

        4.      Dr. Swan is an individual residing in Utah County, Utah and is a creditor of

Defendant in his underlying bankruptcy case.

        5.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334, and this

matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I). Venue is proper under

28 U.S.C. § 1409(a).

        6.      On December 19, 2018, the parties executed an Asset Purchase Agreement

(“APA”), whereby Defendant sold his dental practice to Swan Dental, with offices in Salem and

Nephi, Utah (collectively, the “Practice”), effective December 31, 2018. (See APA, attached

hereto as Exhibit A).




                                                  2
SLC_5370877.4
  Case 21-20084        Doc 35     Filed 04/12/21 Entered 04/12/21 13:32:18              Desc Main
                                   Document     Page 3 of 82




         7.     The total purchase price for the Practice was $1.4 million, over $1 million of

which was allocated toward patient goodwill. (APA §4).

         8.     Pursuant to the APA, Dr. Swan did not purchase Dr. Hulse’s accounts receivable,

but agreed to (and did) remit all payments received on Dr. Hulse’s accounts receivable to Dr.

Hulse.

         9.     Dr. Hulse agreed to use only “legal method[s]” of collection and that in his

collection efforts he would “clearly notify the patient that Seller is acting for Seller's own

account and not by or on behalf of Purchaser.” (APA §11(D)).

         10.     In July 2019, Dr. Swan discovered that Dr. Hulse had sent approximately

294 letters to patients seeking payment on purported accounts receivable that affected 1,047

patients (the “July Letters”).

         11.    In the July Letters, Dr. Hulse intentionally used misleading language and did not

clearly notify patients he was collecting on his own account. The July Letters were sent without

any date and used the “Salem Smiles” and “Nephi Smiles” logos without permission.

         12.    The July Letters were not signed by Dr. Hulse but were signed only in the name

of “Salem Smiles” and “Nephi Smiles”, thereby creating the appearance that they came from Dr.

Swan’s offices. They also concluded with the statement “we look forward to serving you in the

future”—further implying that Dr. Swan’s office sent the letters.

         13.    Besides being misleading, many of the July Letters were inaccurate in that they

were sent to patients whose insurance had not been billed properly or at all.




                                                  3
SLC_5370877.4
  Case 21-20084        Doc 35    Filed 04/12/21 Entered 04/12/21 13:32:18            Desc Main
                                  Document     Page 4 of 82




        14.     In other instances, the insurance had already paid, but the amount had not been

credited to the patient’s account. Some patients stated they had been told by the previous

ownership they would not owe any more money and that their account was clear.

        15.     Dr. Hulse also erroneously and knowingly sent many patients’ accounts to a

collections agency even though the patient’s insurance had already paid the balance or Dr. Hulse

had written off the balance.

        16.     Consequently, Dr. Swan’s Practice received a barrage of angry phone calls and in-

person complaints from patients who believed Dr. Swan or his Practice had sent the July Letters.

        17.     Many of these patients attempted to contact Dr. Hulse to remedy the issue, but he

refused to provide helpful information regarding their accounts. In many instances, Dr. Hulse

refused to respond at all.

        18.     Dr. Hulse’s intentional interference with Dr. Swan’s Practice by sending the July

Letters resulted in Dr. Swan losing a number of patients and prospective patients.

        19.     After multiple requests from Dr. Swan to Dr. Hulse that Dr. Hulse stop sending

misleading letters and correct any mistakes from the July Letters to minimize confusion and

damage to the goodwill of the Practice, Dr. Swan sent a cease and desist letter to Dr. Hulse on

August 7, 2019, through his legal counsel.

        20.     Dr. Hulse responded through counsel but refused to acknowledge any problem

with the July Letters and instead threatened to file a complaint in court if Dr. Swan did not agree

to pay him $250,000 or agree to mediate the dispute.

        21.       Prior to sending the July Letters, Dr. Hulse had personally visited the Salem

office to ostensibly work on his accounts receivable on May 15, 17, 20, and 21, 2019.


                                                 4
SLC_5370877.4
  Case 21-20084       Doc 35     Filed 04/12/21 Entered 04/12/21 13:32:18            Desc Main
                                  Document     Page 5 of 82




        22.     During these visits, Dr. Swan and his wife, Kathryn Swan (“Mrs. Swan”) each

logged Dr. Hulse on to the Salem Smiles Open Dental system while Dr. Swan treated patients

because, at that time, Dr. Swan trusted Dr. Hulse.

        23.     On one occasion, Dr. Hulse casually mentioned to Dr. Swan he needed to change

certain dates in the system, presumably to correct them. Dr. Swan did not understand what Dr.

Hulse was referring to, but he trusted Dr. Hulse.

        24.     Dr. Swan later learned that while Dr. Hulse was logged in with Dr. Swan’s

personal login, Dr. Hulse intentionally manipulated patient records by altering the dates of

“payment received” on over 90 of Dr. Hulse’s accounts to make it appear as though insurance

payments were received in 2019, which Dr. Swan would need to pay to Dr. Hulse. In reality,

these accounts had already received payment from insurance in 2018, prior to the sale of the

practices.

        25.       Some of the payment dates Dr. Hulse altered corresponded with payments that

had been made as part of “bulk checks” from the patient’s insurance company. As a result, in

some cases the alterations Dr. Hulse made for a single patient account caused the payment dates

to be changed for all patients for whom payments were made on the same bulk insurance check,

resulting in discrepancies within payment records for these patients. As an example, one

payment date that was fraudulently altered resulted in over $17,000 that Dr. Swan would have

had to pay to Dr. Hulse had the alterations gone undiscovered.

        26.     On September 17, 2019, Plaintiffs filed a Demand for Arbitration with the

American Arbitration Association (“AAA”) against Dr. Hulse and his entity, Hulse Dentistry,

LLC.


                                                    5
SLC_5370877.4
  Case 21-20084        Doc 35     Filed 04/12/21 Entered 04/12/21 13:32:18            Desc Main
                                   Document     Page 6 of 82




        27.     Dr. Hulse had previously filed a complaint against Plaintiffs with the Fourth

District Court, State of Utah (Case No. 190401392, the “State Court Case”), ignoring the APA’s

requirement to arbitrate their disputes. Accordingly, Judge James R. Taylor entered an Order to

Stay Pending Arbitration, whereby the parties were ordered to arbitrate their substantive

disputes.

        28.     On October 24, 2019, the AAA sent a letter to the parties providing notice of the

appointment of Langdon T. Owen, Jr., Esq. as the Arbitrator.

        29.     In November 2019, while the parties were in the middle of arbitration, Dr. Hulse

made the following public post to his Facebook page accusing Dr. Swan of being dishonest,

hiding money, acting illegally, and blackmailing Dr. Hulse:

                Friends only, so not breaking any rules, but I’ll still be vague. I’ve had to
                sue somebody – crazy to me since its [sic] not my personality and never
                thought I’d be here or be in a lawsuit ever. But the doctor that bought the
                practices I sold at the end of last year is so incredibly dishonest I have to
                say something. From his hiding money, outright illegal actions, and,
                recently, personal blackmail, I was pretty much forced into this. I’ve never
                met somebody entirely lacking in integrity while I’ve been in business and
                it’s depressing. To those that have been affected by this, from the business
                and accounting, I am so very sorry. If you know somebody with this
                complaint you can explain, since legal restraints make it hard for me to do
                anything (this experience is a learning process about the legal system for
                sure). This is a way of trying to get people out of this and make him cover
                and answer for things he has done.

        30.     Because the offices operated by Swan Dental and Dr. Swan are in relatively

small, largely rural communities, many of Dr. Swan’s patients and prospective patients viewed

or heard about Dr. Hulse’s defamatory statements.

        31.     The Arbitration Hearing was held July 8, 9, and 10, 2020 in Lehi, Utah, at which

time the Arbitrator received evidence and argument.


                                                  6
SLC_5370877.4
  Case 21-20084         Doc 35    Filed 04/12/21 Entered 04/12/21 13:32:18            Desc Main
                                   Document     Page 7 of 82




        32.      Following post-hearing briefing, on August 27, 2020, the Arbitrator issued his

notice of award (“Award” attached hereto as Exhibit B).

        33.      The Award awarded the following to Plaintiffs against Defendant and Hulse

Dentistry, LLC, jointly and severally:

                 a. $345,000 for breach of contract and defamation;

                 b. Reimbursement of Administrative fees of the AAA totaling $17,630; and

                 c. Attorneys’ fees and costs in the amount of $310,739.

                 d. Total Award amount of $673,369, to bear interest on the unpaid balance from
                    the day after the hearing, July 10, 2020, at the rate of 3.53% per annum.

(See Award, pp. 2-3).

        34.      The Arbitrator specifically found that the July Letters sent by Dr. Hulse were

“misleading and in many cases were in error.” They “caused patients distress and resulted in

angry complaints, and damaged the goodwill of the practice.” (Award, p. 3).

        35.      The Arbitrator accordingly awarded $345,000 in damages as demonstrated “to a

reasonable degree of certainty” by the credible expert evidence offered by the Swan parties

(Award, p. 3).

        36.      The Arbitrator also found that Dr. Hulse “published false and defamatory

statements about [Plaintiffs]. This damaged the reputation and thus the goodwill of [Plaintiffs].”

(Award, p. 4).

        37.      Accordingly, in addition to $345,000 in damages, the Award also provided for

injunctive relief in the form of a permanent injunction ordering Dr. Hulse to refrain from

publishing false and defamatory statements about Dr. Swan or his dental practices. (Id.).




                                                  7
SLC_5370877.4
  Case 21-20084        Doc 35     Filed 04/12/21 Entered 04/12/21 13:32:18            Desc Main
                                   Document     Page 8 of 82




         38.    The Arbitrator also found that Dr. Hulse “changed patient records in a way, that if

not caught, would have increased payments due to the Hulse parties in the turning over of

accounts receivable collections to the Hulse parties by the Swan parties. The explanation offered

by the Hulse parties of why the changes should not be seen as improper were not credible.”

(Id.).

         39.    On September 14, 2020, Plaintiffs moved in the State Court Case to confirm the

Award.

         40.    Defendant opposed the motion to confirm the Award and moved to vacate the

Award on October 13, 2020.

         41.    On December 7, 2020, Judge Taylor heard oral argument on the parties’ motions.

         42.    On December 23, 2020, Judge Taylor entered an order denying Defendant’s

motion to vacate the Award and confirming the Award against Defendant and Hulse Dentistry,

LLC in the Fourth District Court, State of Utah. (See Order, attached hereto as Exhibit C).

         43.    Prior to and subsequent to the Petition Date, Dr. Hulse has contacted multiple

insurance companies, banks, and police, falsely accusing Dr. Swan of identity theft and other

improper conduct that was found to be baseless.

         44.    Dr. Hulse has also repeatedly threatened to report Dr. Swan to professional

licensing boards to try to have Dr. Swan’s license suspended or revoked.

                     COUNT I—WILLFUL AND MALICIOUS INJURY
                              (11 U.S.C. § 523(A)(6))

         45.    Plaintiffs reallege and incorporate by reference the foregoing allegations, the

same as if set forth verbatim herein.



                                                  8
SLC_5370877.4
  Case 21-20084         Doc 35    Filed 04/12/21 Entered 04/12/21 13:32:18             Desc Main
                                   Document     Page 9 of 82




        46.     Defendant’s conduct described above rises to the level of intentional monetary

injury to Plaintiffs.

        47.     Defendant willfully and intentionally sent the July Letters to damage Plaintiffs’

reputation and interfere with Plaintiffs’ Practice.

        48.     Defendant willfully and intentionally made defamatory posts to his Facebook

page regarding Plaintiffs.

        49.     Defendant willfully and intentionally disparaged and defamed Plaintiffs to

insurance companies, banks, and the police.

        50.     Defendant willfully and intentionally altered records in Plaintiffs’ dental software

to commit a fraud against Plaintiffs.

        51.     At all times, Defendant knew that his foregoing conduct would harm Plaintiffs

and their business opportunities and he did so with willful and malicious intent.

        52.     Defendant is liable to Plaintiffs for willful and malicious injury within the

meaning of 11 U.S.C. § 523(a)(6).

        53.     The sum of $673,369.00—the total amount of the Award—therefore constitutes a

nondischargeable debt of Defendant to Plaintiffs, as Plaintiffs’ actual damages relating to

Defendant’s actions.

         COUNT II—FRAUD OR DEFALCATION IN A FIDUCIARY CAPACITY,
                      EMBEZZLEMENT, OR LARCENY
                           (11 U.S.C. § 523(A)(4))

        54.     Plaintiffs reallege and incorporate by reference the foregoing allegations, the

same as if set forth verbatim herein.




                                                  9
SLC_5370877.4
  Case 21-20084        Doc 35     Filed 04/12/21 Entered 04/12/21 13:32:18              Desc Main
                                  Document      Page 10 of 82




          55.   Defendant’s conduct described above rises to the level of fraud and

embezzlement.

          56.   As set forth above, while entrusted with the accounts receivable and the dental

software, Defendant manipulated and altered data with the intent to commit a fraud against

Plaintiffs by requiring Plaintiffs to pay Defendant more than he was owed and to harm Plaintiffs’

Practice.

          57.   Under Utah law, larceny/embezzlement is included in Utah’s theft statute—Utah

Code § 76-6-404—and provides that theft (including embezzlement/larceny) is committed when

a person “obtains or exercises unauthorized control over the property of another with a purpose

to deprive him thereof.”

          58.   Plaintiffs entrusted Defendant with access to their dental records and the accounts

receivable.

          59.   Defendant exercised unauthorized control over the accounts receivable when he

intentionally sent improper collection letters, misrepresented the accounts receivable, and

manipulated and altered the dental software data.

          60.   At all relevant times, Defendant’s foregoing conduct was done with fraudulent

intent.

          61.   The Arbitrator considered Defendant’s foregoing conduct when entering the

Award.

          62.   Defendant is liable to Plaintiff for fraud or defalcation in a fiduciary capacity,

embezzlement, or larceny within the meaning of 11 U.S.C. § 523(a)(4), and the sum of




                                                  10
SLC_5370877.4
  Case 21-20084       Doc 35     Filed 04/12/21 Entered 04/12/21 13:32:18            Desc Main
                                 Document      Page 11 of 82




$673,369.00 is therefore nondischargeable as Plaintiffs’ actual damages relating to Defendant’s

actions.

        WHEREFORE, Plaintiffs respectfully request that the Court enter judgment (i) declaring

Defendant’s debt to Plaintiffs to be nondischargeable set forth in the Award and affirmed in the

Order pursuant to one or more subsections of 11 U.S.C. § 523(a); (ii) awarding Plaintiff’s

judgment against Defendant in an amount not less than $673,369.00, plus post-judgment interest

and costs of collection and any augmentation in fees which may be granted in the future; and

(iii) awarding Plaintiffs such other and further relief as the Court may deem just and proper.

        DATED this 12th day of April, 2021.

                                              DENTONS DURHAM JONES PINEGAR P.C.


                                              By:    /s/ Penrod W. Keith
                                                     Penrod W. Keith
                                                     Peter H. Donaldson
                                                     Cole P. Crowther

                                                     Attorneys for Plaintiffs




                                                11
SLC_5370877.4
  Case 21-20084   Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                           Document      Page 12 of 82




                       EXHIBIT A




SLC_5370877.4
      Case 21-20084   Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                               Document      Page 13 of 82




                                   ASSET
                                 PURCHASE
II.                            AGREEMENT
 Case 21-20084         Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                 Desc Main
                                   Document      Page 14 of 82
                                                                                                              I
APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




This document is offered to clients as a convenience and for reference purposes only. Any and all advice
and/or opinion on_ the legality, validity, effect, tax and other consequences, as well as any additional
provisions or modifications must be provided by each party's attorney. PARAGON, Inc. assumes no
responsibility for any errors and/or omissions.

PARAGON, Inc. advises all clients to have these documents reviewed by their attorney. Attorney fees are a
client expense and can vary considerably; PARAGON, Inc. assumes no responsibility for attorney fees
incurred by a client for the review of these documents.


                              THIS IS A LEGAL DOCUMENT.
           LEGAL, TAX OR OTHER COUNSEL SHOULD BE CONSULTED BEFORE SIGNING


 NOTICE IS GIVEN THAT THE TERMS AND CONDITIONS OF THIS AGREEMENT ARE SUBJECT TO
                         MEDIATION AND BINDING ARBITRATION



© COPYRIGHT 2018 BY PARAGON, INC. ALL RIGHTS RESERVED

These documents constitute a trade secret of PARAGON, Inc. and are, and shall remain, its exclusive
property. Neither party may make copies of any of the information, ideas, procedures, practices, programs,
concepts, contracts, summaries and/or other tangible data conveyed and entrusted to them, or use these
contracts or any portion thereof for any other purpose without the prior written consent of PARAGON, Inc.
The unauthorized use of these documents would be considered unfair competition and would constitute a
fraudulent act.

All rights reserved. No part of this Agreement or the attached Addenda may be reproduced or utilized in any
form or by any means, electronic or mechanical, including photocopying, recording or by any information
storage and retrieval system, without permission in writing from PARAGON, Inc.

As a condition of the use of this document or the use of any other documents provided to the parties by
PARAGON, no references to PARAGON contained herein may be deleted and/or altered in any manner .

.072803032602.181025.120103.0103
 Case 21-20084                  Doc 35             Filed 04/12/21 Entered 04/12/21 13:32:18                                                  Desc Main
                                                   Document      Page 15 of 82

APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.



                                         ASSET PURCHASE AGREEMENT

                                                      TABLE OF CONTENTS


SECTION


ASSET PURCHASE AGREEMENT ................... .. .......... ............. .... .......... ... ....... .... ... 1
          1.    SALE OF ASSETS ................. .... .. ............................. ..... .............................................. .. .... 1
          2.    PURCHASE PRICE .................. ................................. ....... .. .............................. ................... 2
          3.    METHOD OF PAYMENT ........ .... .. ..................................................................................... 2
          4.    ALLOCATION OF THE PURCHASE PRICE ............ ..... .................................................... 2
          5.    SIGNATURE DATE AND CLOSING .................................................................................. 3
          6.    DATE OF POSSESSION ...................... ........ .................. .................................................. .3
          7.    INSPECTION OF ASSETS AND EXAMINATION OF TITLE ........ ....................... ............ .. 3
          8.    BILL OF SALE ......................................... .......................... .... ............................................. 4
          9.    TAXES ...................................... ........................... ........................... ..................................... 4
          10.   PRO-RATED EXPENSES ........................................................................................ ..... ..... 4
          11.   ACCOUNTS RECEIVABLE LOAN AND PURCHASER PROMISSORY NOTE ................ 5
          12.   SELLER WARRANTIES .................. ......................... ................... ....................................... 7
          13.   PURCHASER WARRANTIES ................... .......... .. .................................................. ...........9
          14.   USE OF SELLER'S NAME ..... ... ....... .. ..................... ..... .. .. ............... .... ............................. 11
          15.   ANNOUNCEMENTS ............................................................ ........ .... ..... ................ ........... 11
          16.   PATIENT RECORDS ............................................................ ..................... .. .................... 11
          17.   EXPENSES .............. ................................................................. ............................ ........... 12
          18.   ATTORNEYS AND DOCUMENTS ................................................................................... 12
          19.   INDEMNIFICATION ....................................... ............................... ................................... 12
          20.   INTEGRATION ............................ .................. .. ... .... ... ...................................... ... ....... ...... .14
          21.   CHOICE OF LAW AND VENUE ..... .......... ............................................... ... ......... .. ...... .... 14
          22.   BINDING EFFECT, ASSIGNMENT ..................... ............... ....... ...... ...... ................ ....... .... 14
          23.   SEVERABILITY .......................... ............... ..................... .................................................. 15
          24.   NOTICE AND PUBLICATIONS ................................... ............................. ................. ....... 15
          25.   WAIVER OF BREACH OR VIOLATION NOT DEEMED CONTINUING ..... .................... 15
          26.   SURVIVAL OF SPECIFIC PROVISIONS .. ................................. .... ..................... .... ......... 15
          27.   CONSTRUCTION ............................ ...................................... ...................... ................. ... 16
          28.   NOMENCLATURE .... .................... ........................... ............................... ......................... 16
          29.   MEDIATION AND ARBITRATION .... ................................................................... ........ ..... 16
          30.   ITEM HEADINGS AND INTERPRETATION ........................ .................... .......... .............. 17
          31.   PERSONAL GUARANTY OF SELLER .............. .............................................................. 17
          32.   PERSONAL GUARANTY OF PURCHASER ................................................................... 17
          33.   OTHER PROVISIONS OR MODIFICATIONS .................. ............. .................................. 17


ADDENDUM .... ..................................................................... .... .... ... ......... ............... 19
      EQUIPMENT, FURNITURE AND FIXTURES ......... ............................... ............. ......................... 19


ADDENDUM ... ......... .................. ........................ .. .. ..... .. ............ .. ................... .... ...... 20
      ITEMS EXCLUDED FROM SALE ......... ....................... .............................. ........................ ....... .... 20




                                                                          PAGE i
     Case 21-20084                    Doc 35            Filed 04/12/21 Entered 04/12/21 13:32:18                                                Desc Main
                                                        Document      Page 16 of 82
    APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




    ADDENDUM ................ ................. .................................................... ....... ................ 21
          BILL OF SALE ........................................................................................................................... ....21


    ADDENDUM ............................................. .................... ......... ................................... 22
          RESTRICTIVE COVENANT AGREEMENT ..................................................................................22
            1. GOODWILL COVENANT .......................... .................. .. ...................... .............................22
            2. NON-SOLICITATION ........................................ ............... .. .................................... ........... 23
            3. LIQUIDATED DAMAGES ................................................................................................. 23
            4. WAIVER OF RIGHT TO PROTEST .. ........ ... ........... ................ ... ............................... .... .. .. .24
            5. SPECIFIC PERFORMANCE ................... .......................... ........ ............ ................. .... ....... 24


    ADDENDUM .. ...... ....... ............. ... .... .. .................. .. ................................................... 25
          ACCOUNTS RECEIVABLE PROMISSORY NOTE ...................................................................... 25
          TABLE OF PAYMENTS AND CREDITS ................................................................. ................. ... ... 27


    ADDENDUM .. .......................................................................................................... 31
          PROFESSIONAL OFFICE LEASE AGREEMENT SALEM OFFICE ..................-....... .... .......... .... 31
            1. PREMISES ............................................................................................................ ........... 31
            2. TERM .................................................................. ..... .. ............................ ....................... ..... 31
            3. RENTAL AND SECURITY ........................................ ................................................... .... 31
            4. UTILITY BILLS AND AD VALOREM TAXES ............................. ......................................31
            5. USE OF PREMISES ......................... ........................ ... ...... ....... ........... .. ... ..................... ... 32
            6. ABANDONMENT OF LEASED PREMISES ..................................................................... 32
            7. REPAIRS BY LANDLORD AND LANDLORD EXPENSES .............................................. 32
            8. REPAIRS BY TENANT AND TENANT EXPENSES ........................................................ 32
            9. PROPERTY TAXES AND INSURANCE ... ....... .................................... ................ ............ 33
            10. DESTRUCTION OR DAMAGE TO THE PREMISES ............. .... .....................................33
            11. INDEMNITY .................................................................................. ......... ............ .... ........... 33
            12. GOVERNMENTAL ORDERS ............................................ ........................ ........... ............ 34
            13. CONDEMNATION ............................................................................................................ 34
            14. ASSIGNMENT AND SUBLETTING .......... ....... .............................................................. ... 34
            15. REMOVAL OF EQUIPMENT AND TRADE FIXTURES ...................................................34
            16. SECURITY INTEREST ... .. ... .. .. ....... ................. ..... ........ ............. .. .. .. ........ .. .. ... .. ............... 35
            17. CANCELLATION OF LEASE BY LANDLORD .. .............. .. .............. ................. ......... .......35
            18. RELETTING BY LANDLORD ...........................................................................................35
            19. MORTGAGEE'S RIGHTS ................................................. .................. ....................... .. ..... 36
            20. NO ESTATE IN LAND ................................................. ........... .............. ... .. ........... ............36
            21. HOLDING OVER ......................... ........................ . ....... .......... ................ .... .... ..... ............... 36
g           22. ATTORNEYS' FEES AND COSTS .. .. .. ..................................... ............. ... ....................... 36
            23. SERVICE OF NOTICE ............................... .................................. ... ................................ .36
g           24. WAIVER OF RIGHTS ............................ ........................... ..... ... .... ....... .. .............. ............ .36
            25. DEFINITIONS ............................................................. .......................................................36
            26. RIGHT OF FIRST REFUSAL ........................ ..... ....... ... ......................................... .. .......... 36
            27. OPTION TO PURCHASE ...................... ................................ .............. ........ ..... ............... .37
            28. LEASE RENEWAL ........................................................................................................... 37
            29. MUTUAL RELEASE AND WAIVER ........ .......... ............................................................... 37
            30. DEATH AND DISABILITY OF TENANT ........................................... ........................ ........ 37
            31. ADDITIONS AND MODIFICATIONS ............ ...... ................................ ......................... .... .38




                                                                             PAGE ii
    Case 21-20084                     Doc 35            Filed 04/12/21 Entered 04/12/21 13:32:18                                               Desc Main
                                                        Document      Page 17 of 82

    APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




    ADDENDUM .................. ........ ... ...... ......... ... ........ .. .. .. .... .. ........ ......... ......... ...... ..... .... 39
           PROFESSIONAL OFFICE LEASE AGREEMENT NEPHI OFFICE .................... .................... ......39
             1. PREMISES .............................................................. ............. .. ........... ....... .... ............ ........39
             2. TERM ................................................................ ........ .... ......................... ...... ... ......... .........39
             3. RENTAL AND SECURITY ............................................................................. ... .................39
             4. UTILITY BILLS AND AD VALOREM TAXES ............................................ .................. .....39
             5. USE OF PREMISES ............................................................... .... .... ................................. ..40
             6. ABANDONMENT OF LEASED PREMISES ...... .... ............. .. .. ..........................................40
             7. REPAIRS BY LANDLORD AND LANDLORD EXPENSES ............... ...... ... ......................40
             8. REPAIRS BY TENANT AND TENANT EXPENSES ............ ................... .................. ...... .40
             9. PROPERTY TAXES AND INSURANCE ............. .. .. .. ................... .................... ............ ....41
             10. DESTRUCTION OR DAMAGE TO THE PREMISES ................................................ ..... .41
             11 . INDEMNITY ............................................................................................. .........................41
             12. GOVERNMENTAL ORDERS ......... ....... ..... ........... ... ........................ ........................... .... ...42


•            13. CONDEMNATION ................................................................................. .. ........... ........ ......42
             14. ASSIGNMENT AND SUBLETTING ................................................................................ .42
             15. REMOVAL OF EQUIPMENT AND TRADE FIXTURES ................ ..... .. .. ............. .. ....... ....42
             16. SECURITY INTEREST ................................................. ................... ............................ ....43
             17. CANCELLATION OF LEASE BY LANDLORD ... .. ... .... .................... ........... .......................43
             18. RELETTING BY LANDLORD ............................................................... .. .. .. .. .... ...... ..... .... .43
             19. MORTGAGEE'S RIGHTS ................................ ................ ........... ........ ..... .........................44
             20. NO ESTATE IN LAND ................................ .... ............. ... .. .. ...... .. .. ....... ............. .... ....... .....44
             21. HOLDING OVER ................... .................................................. ............ .. ..................... .. .....44
             22. ATTORNEYS' FEES AND COSTS ........ ............. .. .... ........... .. .............. ..... .......................44
             23. SERVICE OF NOTICE .................. .. ................... ........ .. ............................ ........ ............... .44
             24. WAIVER OF RIGHTS ................................... ..... ............. ................ .. .. .................. .. ........ .44
             25. DEFINITIONS ............................................. ......................... ......... ....... ....... ... ......... ........... .44
             26. RIGHT OF FIRST REFUSAL ................................ .............................................. .. ...........44
             27. OPTION TO PURCHASE ................................. .............. .. ... .. ........ ............. ....... .... ...... .. .....45
             28. LEASE RENEWAL ............................................. ... .. ............. ... ...... ................. ..... .... ...... ... 45
             29. MUTUAL RELEASE AND WAIVER ................................ ... ...... .. ........ ......................... .... .45
             30. DEATH AND DISABILITY OF TENANT .............................. ............................................. .45
             31. ADDITIONS AND MODIFICATIONS .......... .. .................. ...... .. .. ...................... ................. .46


    ADDENDUM ....................... ... ....... ............. ........ ........ ......... .......... ... ........ .. .............. 47
           UNCONDITIONAL GUARANTY .... ........... ......... ........... ... .............. ...... .. .. .... ... ............... ..... ...... ... ...47


    ADDENDUM ........................................................................... .......... ........ .. .... .. ....... 48
           PERSONAL ACKNOWLEDGEMENTS AND WARRANTIES ................. .. ................................... .48


    ADDENDUM .. ........ .......... .... ....... .... ...... .... ... ...... ... ..... ...... .... .... ... ....... ........ ... ... ..... ... 49
          ADDITIONAL PROVISIONS AND MODIFICATIONS ... ... .... ............ .. ..................... .................... ..49


    ADDENDUM ........................... ..... ..... .. ... ......... .... ...... .. ... ...... .. ... .. ... .. ...... ... ...... .. ..... .. 50
          COMPANY RESOLUTION .......... ....... ...................... .............................. .......... ....... ...... .......... ......50




                                                                              PAGE iii
 Case 21-20084            Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main
                                       Document      Page 18 of 82

APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




                            ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the "Asset Purchase Agreement") is entered into on
 Decrow             I q±0-          , 2018, (hereinafter referred to as the "Signature Date") by and between
Benjamin R. Hulse, D.D.S. and Hulse Dentistry , LLC (jointly and severally hereinafter referred to as "Seller"
or "Dr. Hulse", either term as used herein including reference to the other), and Swan Pediatric Dental, P.C.
(hereinafter referred to as "Purchaser").

WHEREAS, Seller operates a general dentistry practice (the "Practice") located at 601 N State Rd #198,
Salem, UT 84653 and 54 N Main St., Nephi UT 84648 (hereinafter jointly referred to as the "Premises"); and
Seller, in furtherance of this Asset Purchase Agreement, desires to sell and/or assign to Purchaser all
Seller's right, title and interest in and to the assets of the Practice (as described in Section 1 below,
collectively hereinafter referred to as the "Assets"); and

WHEREAS, Purchaser desires to purchase Seller's interest in the Assets; and

WHEREAS, the parties acknowledge that this Agreement has been provided by PARAGON, Inc., a
Mississippi corporation, ("PARAGON") to assist the parties and their respective attorneys with the completion
of this transaction.

NOW, THEREFORE, in consideration of the premises and the parties' respective promises, representations,
covenants and warranties, the performance of each unto the other, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows:

  1.      SALE OF ASSETS
          Upon the terms and subject to the conditions herein, Seller agrees to sell and Purchaser agrees to
          purchase all of Seller's right, title and interest in and to all of the Assets owned and or used by Seller
          in the operation of the Practice (other than those specifically excluded and identified on the attached
          "ITEMS EXCLUDED FROM SALE" addendum, which shall remain with Seller following the
          hereinafter defined Closing) including without limitation the following Assets:

          A.   EQUIPMENT
               All clinical, lab and office equipment (other than telephone equipment, if leased) located on the
               Premises on the Signature Date, including but not limited to those listed on the attached
               "EQUIPMENT, FURNITURE AND FIXTURES" addendum and including all software and
               software license, if transferable, related to or used in connection with any such equipment and/or
               the Practice.

          B. OFFICE FURNITURE AND FIXTURES
             All office furniture, furnishings and trade fixtures located on the Premises on the Signature Date,
             including but not limited to those listed on the attached "EQUIPMENT, FURNITURE AND
             FIXTURES" addendum.

          C. CLINICAL AND OFFICE SUPPLIES
             All clinical supplies and instruments, all paper goods and the office supplies located on the
             Premises on the Date of Possession (as hereinafter defined); Dr. Hulse agrees to have a usual
             and customary inventory of supplies on hand on the Date of Possession.

          D. MISCELLANEOUS ASSETS
             Subject to any and all applicable regulations relating to transferability and to the extent of Seller's
             interest, the records of all active and inactive patients of the Practice ("Patient Records"), all
             telephone numbers and any related yellow page ads, all practice-related website domain names
             and Uniform Resource Locators (URL), all practice-related social media accounts (if any), all


SELLER                                                                                                PURCHASER
INITIAL   ~                                           PAGE 1                                              INITIAL
 Case 21-20084            Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                   Desc Main
                                       Document      Page 19 of 82
APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.



               advertising and promotional material, all professional employee contracts (if any), all managed
               care contracts (if any), and all other miscellaneous tangible and intangible non-cash Assets of
               the Practice that have not been specifically excluded from this sale and listed on the attached
               "ITEMS EXCLUDED FROM SALE" addendum.

          E. GOODWILL
             The personal goodwill of the Practice that was established by Dr. Hulse.

          F.   GOODWILL COVENANT
               As a specific condition of the purchase of the aforementioned goodwill, Dr. Hulse agrees to be
               bound by the terms of the Restrictive Covenant as described in the attached "Restrictive
               Covenant Agreement" addendum.

          G. EXCLUDED ASSETS
             All cash Assets of the Practice such as checking and savings accounts, accounts receivable,
             security deposits (including office lease deposits), petty cash, cash on hand, retained earnings,
             pension and/or profit sharing plan, and insurance premium refunds are excluded from this sale.
             All automobiles, real estate, personal items such as professional plaques, books, personal
             stationery, documents (other than any contracts and/or agreements assumed} and all insurance
             policies (including but not limited to, malpractice insurance, casualty insurance, liability
             insurance and any and all other insurance policies maintained in connection with the Practice)
             are the sole property of Seller and are excluded from this sale. In addition, any other Assets of
             the Practice which are specifically noted on the attached "ITEMS EXCLUDED FROM SALE"
             addendum are also excluded from this sale (collectively referred to as "Excluded Assets"). If
             Seller's telephone equipment is leased through a third party, and if Purchaser continues to
             operate the Practice at its current location after the Closing, then Purchaser agrees to assume
             that telephone equipment lease for use following the Date of Possession. In addition, should
             there be any charge for transferring a license for the use of any computer software used by
             Seller (if applicable), then such cost of that transfer shall be paid by Purchaser. Except for the
             Excluded Assets described in the attached "ITEMS EXCLUDED FROM SALE" addendum,
             Seller's interest in all other items used for the operation of the Practice and located on the
             Premises after the Closing Date (including the office lease, any trade-specific leasehold
             improvements, and any resale goods, if applicable) shall be conveyed to Purchaser through this
             Asset Purchase Agreement, whether such interest is joint or several, corporate or individual,
             proprietary or leased (to the extent assignable).

 2.       PURCHASE PRICE
          The purchase price for the Assets (the "Purchase Price") shall be ONE MILLION FOUR HUNDRED
          THIRTY FIVE THOUSAND AND 00/100 DOLLARS ($1,435,000.00).

 3.       METHOD OF PAYMENT
          Purchaser shall pay the Purchase Price by bank wire or certified check to PARAGON's Escrow
          Account, subject to collection, for Seller at the Closing. PARAGON shall in turn pay to Seller the
          Purchase Price minus the balance of Seller's fee due PARAGON at the time of the Closing.

 4.       ALLOCATION OF THE PURCHASE PRICE
          The Purchase Price shall be allocated as follows :

                                 Equipment ..................................... $ 161,400
                                 Furniture and Fixtures ................... $            61,000                   I:
                                 Office and Clinical Supplies ........... $              39,500
                                 Miscellaneous Assets .................... $             25,100
                                 Goodwill. ........................................ $ 1,076,200
                                 Goodwill Covenant ........................ $            71,800


SELLER
INITIAL
          w
          fII t                                           PAGE 2
                                                                                                   PURCHASER
                                                                                                       INITIAL
      Case 21-20084         Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main
                                        Document      Page 20 of 82
    APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




           Purchaser and Seller each agree that they will, with respect to any state or federal tax returns , report
           in accordance with and be governed and bound by the allocations set forth in this Section 4.

     5.    SIGNATURE DATE AND CLOSING
           The date the parties initial and sign this Asset Purchase Agreement shall be referred to as the
           "Signature Date".

           The Practice and the Assets (not including the aforementioned Excluded Assets) shall be conveyed
           to Purchaser (the "Closing") only upon completion of the following conditions; (i) this Asset Purchase
           Agreement and the attached Addenda are signed by all the parties to this Asset Purchase
           Agreement; and (ii) the Purchase Price is paid in full by Purchaser. The actual date the Closing is
           completed shall occur on or before I 2- · ~ \ -             , 2018, as mutually agreed by the parties,
           and shall be referred to as the "Closing Date". Purchaser and Seller agree to the following additional
           covenants pending the Closing Date:

           A.   For that period from the Signature Date to the Closing Date, Dr. Hulse agrees to continue to
                maintain the Practice's usual and customary operation, office hours and patient schedule that
                was in effect the year prior to the Signature Date unless prevented by his death, disability or
                suspension or revocation of the required license to practice dentistry.

           B. Should Seller die or become permanently disabled prior to the Closing Date so as not to be able
              to practice dentistry, and such disability qualifies Setler to collect permanent disability payments
              from a recognized insurance carrier, then Seller (or Seller's estate) may elect to accelerate the
              Closing and Purchaser shall be obligated to immediately assume possession of the Practice and
              expeditiously complete the terms of the Closing.

           C. Should at any time prior to the Closing Date, any provider/owner of Purchaser die or become
              permanently disabled so as not to be able to practice dentistry, and such disability qualifies such
              provider/owner to collect permanent disability payments from a recognized insurance carrier
              and/or should provider/owner's license to practice dentistry in the State of Utah be suspended or
              revoked, then this Asset Purchase Agreement shall automatically terminate. Should the Closing
              not be consummated because Purchaser is in default of this Asset Purchase Agreement and/or
              any of the attached Addenda, and such default is not cured as provided herein, then, at Seller's
              option , this Asset Purchase Agreement shall terminate.

           D. The parties agree to sign the Asset Purchase Agreement and all the attached Addenda on the
              Signature Date; such signed documents shall be held by PARAGON until the Closing Date, at
              which time each party shall complete the aforementioned terms of the Closing and the contracts
              shall be delivered to the parties. Should the parties fail to complete the terms of the Closing and
              a Closing Date does not occur, the signed contracts being held by PARAGON shall be deemed
              to be null and void.

           E. During the period from the Signature Date to the Closing Date, there shall not have been any
              material adverse change in the Practice, including any occurrence, litigation, action, or
              threatened action by any person or governmental agency that may materially alter the economic
              potential or the desirability or marketability of the Practice or the value of the Assets.

      6.   DATE OF POSSESSION
           Dr. Hulse shall deliver and Purchaser shall assume possession of the Practice (the "Date of
           Possession") on the Closing Date.

      7.   INSPECTION OF ASSETS AND EXAMINATION OF TITLE
           Purchaser shall inspect the Assets on or before the Signature Date. Purchaser (and/or Purchaser's
           attorney) prior to the Signature Date, shall complete, to the satisfaction of Purchaser, a lien search
           on the Practice and the Assets that includes all appropriate county and state records. Subject to
I
    SELLER Jh
    INITIAL , \                                        PAGE 3
                                                                                                      PURCHASER
                                                                                                          INITIAL




I
 Case 21-20084            Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                    Desc Main
                                      Document      Page 21 of 82
APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




          SELLER WARRANTIES, as hereinafter described, completion of the Closing indicates the
          satisfactory acceptance of the Assets by Purchaser. If, following the Closing, examination of title
          reveals any legal defect to title that are not specifically noted and listed on the attached
          "ADDITIONAL PROVISIONS AND MODIFICATIONS" addendum, Dr. Hulse shall have ten (10)
          calendar days after written notice in which to correct such defect. If Dr. Hulse should fail to correct
          any such legal defect within said period, then, Dr. Hulse shall pay to Purchaser the cost to cure such
          default, together with all reasonable costs and expenses, including reasonable attorney's fees
          incurred in curing such defects, of if such defect is not curable, Dr. Hulse shall pay the cost to
          replace such asset, together with all reasonable costs and expenses, including reasonable
          attorney's fees.

 8.       BILL OF SALE
          Dr. Hulse shall execute and deliver to Purchaser on the Closing Date, a Bill of Sale for the Assets in
          the form of the "BILL OF SALE" addendum, attached hereto and made a part hereof. Dr. Hulse
          disclaims all implied warranties including the implied warranties of fitness for a particular purpose
          and merchantability of the Assets. The disclaimer of implied warranties, however, does not negate
          the express warranties as described herein.

 9.       TAXES
          Seller shall pay for any income taxes resulting from this sale. If any additional taxes, including state
          and/or local sales taxes, transfer and/or use taxes or documentary stamp taxes are due or become
          due as a result of the sale of the Assets, then all such taxes shall be paid by Purchaser as and when
          required. Some states and/or local taxing authorities may impose a documentary stamp tax to be
          paid by the lender who holds the primary lien as a result of the sale of a professional practice. Such
          taxes shall be paid by Purchaser from the proceeds of the loan.

 10.      PRO-RATED EXPENSES
          Dr. Hulse shall pay for all outstanding rents, taxes, telephone, water, sewer and other utility charges
          and expenses for the Practice incurred prior to the Date of Possession, regardless of when due.
          Purchaser shall be solely responsible for all expenses incurred on and after the Date of Possession.

          A. Any personal ad valorem, personal property taxes (if any) and any other prepaid expenses for
             the year in which the Date of Possession occurs shall be pro-rated between Dr. Hulse and
             Purchaser as of the Date of Possession. All taxes due and payable up to the Date of Possession
             shall be borne and paid solely by Dr. Hulse.

          B. Dr. Hulse shall compensate the current employees for all accrued salaries, vacation and sick
             pay, maternity leave and any other bonuses due the current employees of the Practice prior to
             the Date of Possession. In addition, Dr. Hulse will pay all related employment and social security
             taxes and insurance premiums accrued as of the Date of Possession. Purchaser shall not have
             any responsibility or obligation to hire any employees of the Practice. Purchaser does not
             assume any liability or responsibility for any compensation, benefits, bonuses or taxes due with
             respect to employees of the Practice.

          C. Purchaser shall be reimbursed by Dr. Hulse for any and all patient pre-paid fees paid to Dr.
             Hulse prior to the Date of Possession, for services to be rendered following the Date of
             Possession. Such reimbursement shall be paid by Dr. Hulse to Purchaser on the Date of
             Possession.

          D. Purchaser shall pay any expenses incurred for changing the office sign.

          E. Subject to Dr. Hulse having a usual and customary inventory of supplies on hand on the Date of
             Possession, the parties agree that any clinical and/or office supplies ordered for the Practice by
             Dr. Hulse (or his staff) prior to the Closing Date that are received after the Date of Possession
             shall be paid for by Purchaser, or Purchaser shall return such supplies (or any unpaid portion

SELLER                                                                                              PURCHASER
INITIAL                                              PAGE 4                                             INITIAL

                                                                                                                     w
Case 21-20084            Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                    Desc Main
                                      Document      Page 22 of 82

APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




               thereof). As of the Signature Date, Dr. Hulse represents that his office has purchased but not yet
               received the supplies listed in the ADDITIONAL PROVISIONS AND MODIFICATIONS
               addendum attached hereto.

          F.   Purchaser shall assume the continuing financial obligation of any Yellow Page and billboard
               advertising contracts in existence as of the Date of Possession.

 11.      ACCOUNTS RECEIVABLE LOAN AND PURCHASER PROMISSORY NOTE

          A. The Purchase Price does not include Seller's accounts receivable, ownership of which shall
             remain with Seller following the Date of Possession. For purposes of this Asset Purchase
             Agreement, "Accounts Receivable" shall be defined as all fees due and payable to Seller
             (including fees for services rendered prior to the Date of Possession but not yet billed), whether
             private or third-party payments from public insurance, or government reimbursement for
             services rendered, partially and/or completed on or before the Date of Possession. Patient
             services waiting for pre-treatment determination by a third party shall not be considered part of
             the Accounts Receivable.

          B. Seller agrees to grant to Purchaser certain rights and responsibilities with respect to collection
             efforts for the Accounts Receivable, on the terms set forth in this Section 11 (8). Also, Seller
             shall loan to Purchaser certain amounts actually collected with respect to the Accounts
             Receivable, and/or will assign to Purchaser certain uncollected Accounts Receivable, for which
             Purchaser shall deliver to Seller a Promissory Note, on the terms set forth in this Section 11 (B):
                  (i)   Estimated Statements and Listings of all Accounts Receivable as of the Closing Date
                        and, separately, all Accounts Receivable aged 90 days or less (the "90 Day Accounts
                        Receivable"), shall be delivered by Seller to Purchaser on the Closing Date.
                  (ii)  During the period beginning on the Closing Date and ending 90 days after the Closing
                        Date (the "Collection Period") , Purchaser shall have all collection authority with
                        respect to all Accounts Receivable.
                  (iii) Within 1O days after the end of the Collection Period:
                        1)    Purchaser will reconcile and determine the dollar amounts of the 90 Day
                              Accounts Receivable that have been collected during the Collection Period (the
                              "90 Day Collected Amounts");
                        2)    Purchaser shall determine which, if any, Accounts Receivable that have not
                              been collected during the Collection Period, but which Purchaser nevertheless
                              desires to retain control over and receive ownership of from Seller (the "Over 90
                              Day Assigned Accounts");
                        3)    Purchaser shall sign arid deliver to Seller a promissory note in the form of the
                              Accounts Receivable Promissory Note attached hereto as the "ACCOUNTS
                              RECEIVABLE NOTE" Addendum (the "Accounts Receivable Note"). The
                              Accounts Receivable Note shall be dated as of a date within 10 days of
                              completion of the Collection Period. The principal amount of the Accounts
                              Receivable Note shall equal the value of the 90 Day Collected Amounts, plus
                              the value of any Over 90 Day Assigned Accounts. Purchaser shall pay to Seller
                              $25,000 each month for the first 3 months after the .Closing Date, which
                              payments shall be due and payable to Seller beginning on that day which is 30
                              days after the Closing Date (the "Initial $75,000 Payments"). The Accounts
                              Receivable Note shall provide for an immediate credit to Purchaser against
                              payment thereon in the amount of the Initial $75,000 Payments, followed by 9
                              equal monthly payments, at which time the Accounts Receivable Note shall be
                              paid in full; and
                        4)    Purchaser shall return to Seller full control and responsibility for the collection of
                              any and all Accounts Receivable other than those amounts reflected in the
                              Accounts Receivable Note (the "Returned Accounts Receivable). Seller and one
                              employee, who shall be paid by Seller, shall have access to Purchaser's office

SELLER    Jj~                                                                                         PURCHASER
INITIAL   lfV\                                        PAGE 5                                              INITIAL

                                                                                                                       ~
      Case 21-20084             Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                      Desc Main
                                            Document      Page 23 of 82

      APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




                                      and records relating to the Returned Accounts Receivable. The employee will
                                       not be a family member of Dr. Hulse. If the employee is otherwise employed by
                                       Purchaser, the employee will be limited to a maximum of five (5) hours per
                                      week for work related to the Returned Accounts Receivable.
                        (iv)    After the Closing Date, any payments received by Purchaser with respect to any
                                Accounts Receivable that are aged over 90 days past due at the Closing Date (other
                                than any Over 90 Day Assigned Accounts), shall be paid over directly to Seller within
                                10 days of receipt by Purchaser.
                        (v)     During the Collection Period, Purchaser and Seller shall share the costs of up to two
                                employees of Purchaser who will be working to document and invoice all Accounts
                                Receivable, including the Accounts Receivable aged over 90 days.

                C. The parties acknowledge and agree that Purchaser is not assuming liability to Seller with
                   respect to the Acquired Accounts Receivable, other than delivery and payment to Seller of the
                   Accounts Receivable Note. In determining allocation of patient payments against the Accounts
                   Receivable, in contrast to payments against accounts receivable arising after the Date of
                   Possession ("Post Date of Possession Accounts Receivable"), the following principles shall
                   apply:

                        (i)     Post-Date of Possession filing of insurance in lieu of a cash payment at the time the
                                services are rendered shall not be considered an extension of credit by Purchaser and
                                shall be applied to the Post-Date of Possession Accounts Receivable. All third party
g                               payments received by Purchaser after the Date of Possession for services rendered
                                prior to the Date of Possession shall be deemed payments against the Accounts
g                               Receivable. All third party payments received after the Date of Possession for
                                services rendered after the Date of Possession, shall be deemed payments against
m                               Post Date of Possession Accounts Receivable.

a                       (ii)    All other monies received for services rendered after the Date of Possession, if
                                collected at the time that service is rendered , shall be applied first to that patient's
                                Post Date of Possession Accounts Receivable ; any amount paid by a patient at the
g                               time the service is rendered that is greater than the amount due for Post-Date of
                                Possession treatment is to be applied to that patient's Accounts Receivable.
a                       (iii)   Any pre-paid fee received by Seller prior to the Date of Possession, for services to be
:al                             rendered following the Date of Possession, shall be paid over to Purchaser on the
                                Date of Possession. Any credit balance due a patient (as defined by the State of
g                               Utah), that does not represent a pre-paid fee for services to be rendered , as of the
                                Date of Possession shall, at the sole discretion of Purchaser, be either immediately
g                               reimbursed to the patient by Seller or paid in full to Purchaser on the Date of
                                Possession.
g                       (iv)    Should Purchaser extend Post-Date of Possession credit to a patient and such patient
                                has a Pre-Date of Possession outstanding balance due Seller, then the future
g                               payments received from that patient shall first be applied to Accounts Receivable (the
                                oldest account).
~
                D. Seller agrees that Purchaser will not use extraordinary methods of collection for any of the
QI                 Accounts Receivable. If after the Collection Period Purchaser has returned to Seller
                   responsibility for collection efforts with respect to certain Accounts Receivable as provided in
~                  Section 11 (B)(iii)(4), then Seller shall have the right to use any legal method of collection
                   available to Seller for such returned accounts. In all collection efforts undertaken by Seller, or on
g                  Seller's behalf, after the Collection Period , Seller agrees to clearly notify the patient that Seller is
                   acting for Seller's own account and not by or on behalf of Purchaser.

~

•m    SELLER
      INITIAL
                JJ.J
                ril                                          PAGE 6
                                                                                                             PURCHASER
                                                                                                                 INITIAL

                                                                                                                               ~
     Case 21-20084           Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main
                                         Document      Page 24 of 82

     APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.



            E. The parties acknowledge and agree that Purchaser is not assuming responsibility for any liability
               resulting from any disputed billings involving any former patient of Seller. Seller, or Seller's
g              designee shall have, during normal business hours and upon reasonable written notice, access
               to the clinical and financial records related to any Accounts Receivable.
+I    12.   SELLER WARRANTIES
;g          Except where otherwise expressly stated to the contrary in this Asset Purchase Agreement or any of
            the attached Addenda, Dr. Hulse acknowledges that Purchaser is not assuming any liability and/or
            obligation (whether accrued, absolute, contingent, matured, known, unknown, or otherwise) of Dr.
g           Hulse or the Practice or the Assets ("Seller Liabilities"). All Seller Liabilities of the Practice prior to
            the Closing Date (including office rent and/or equipment lease(s), if any) not expressly assumed by
g           Purchaser hereunder shall be paid in full and discharged by Dr. Hulse on or before the Closing Date.
            In addition, Seller represents and warrants to Purchaser as follows as of the Signature Date and as
R           of the Closing Date, and acknowledges and confirms that Purchaser is relying on these
            representations and warranties in entering into this agreement:
+I          A. Dr. Hulse warrants that, to the best of his actual knowledge, all financial data, federal income tax
g              returns, schedules of Accounts Receivable, leases, certificates, schedules, practice profiles,
               contracts, exhibits or other instruments and/or information concerning the Practice furnished by
               Dr. Hulse to PARAGON and/or to Purchaser are materially true and are an accurate
A              representation of the Practice on the dates noted in such items, and contain no income or
               expense not in the ordinary course of the business of the practice. Dr. Hulse specifically
~              understands that Purchaser is relying upon the accuracy of the. information and documentation
               provided by Dr. Hulse as a material factor for determining the Practice value and is a material
               inducement for Purchaser to acquire the Practice.

            B. Dr. Hulse warrants that he has investigated and independently examined, to his complete
               satisfaction, the personal, professional and financial background of Purchaser prior to the
               Closing Date, and that Dr. Hulse has not relied on, nor has PARAGON made any statements,
               warranties or representations, express or implied, concerning the suitability of Purchaser for this
               acquisition.

            C. Dr. Hulse warrants that he has been advised to independently consult with his own attorney and
               accountant and rely solely upon their legal, financial, tax and/or accounting advice for all issues
               related to this transaction.

            D. Dr. Hulse has disclosed to Purchaser any material information and/or changes that have
               occurred in the Practice. This includes, but is not limited to any past occurrence within a period
               of 36 months prior to the Signature Date, and/or any pending litigation, actions or threatened
               actions by any person or governmental agency that may materially alter the economic potential
               or the desirability or marketability of the Practice or the value of the Assets prior to the Signature
               Date; such previous or pending actions or changes, if any, shall be in writing and included in the
               attached "ADDITIONAL PROVISIONS AND MODIFICATIONS" addendum.

            E. Dr. Hulse warrants that he has disclosed to Purchaser, any known and/or diagnosed condition,
               including drug dependency, disease, disorder and/or disability that could affect the ability of Dr.
               Hulse or any other employee to operate the Practice prior to the Closing, if any.

            F.    Dr. Hulse warrants that, to the best of his actual knowledge, all equipment, furniture and fixtures
                  meet applicable state and federal regulations and shall be free from known defects, in good
                  repair and working order (normal wear and tear excepted) as of the Closing Date unless
                  otherwise specified on the attached "EQUIPMENT, FURNITURE AND FIXTURES" addendum.

            G. Dr. Hulse further warrants that:


                                                                                                         PURCHASER
     INITIALr,vI
     SELLERJJ/J
                                                         PAGE 7                                              INITIAL ~
     Case 21-20084             Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main
                                           Document      Page 25 of 82
    APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




                       (i)    Hulse Dentistry , LLC and Benjamin R. Hulse, D.D.S. have the necessary authority
                              and capacity to enter into this Asset Purchase Agreement and carry out its obligations
                              contemplated hereby, and that this Asset Purchase Agreement constitutes a legal,
                              valid and binding obligation of Seller, enforceable against Seller in accordance with its
                              terms;
                       (ii)   there are no employment contracts with any employee of the Practice that cannot be
                              terminated at will by employer or employee and that no claim is pending or could be
                              asserted by any current or former employee or patient of the Practice;
                       (iii)  any and all third party managed care contracts that were in effect with the Practice
                              during the last twelve (12) months (if applicable) are, to the best of Seller's actual
                              knowledge, transferable to Purchaser and won't terminate as a result of the Closing;
                       (iv) the office is properly zoned for its intended use by Purchaser and that no lease is in
                              default or has been in default;
                       (v)    Seller is the lawful owner of the Practice and Assets and that Seller has good, valid
                              and marketable title to the Assets, and subject to the terms of Section 1 in this Asset
                              Purchase Agreement, the Practice and Assets will be free and clear of any liens,
                              claims, equities, charges, options, security interests or encumbrances of any nature
                              whatsoever with no defects of title as of the Closing Date, unless indicated to the
                              contrary on the attached "ADDITIONAL PROVISIONS AND MODIFICATIONS"
                              addendum (if applicable);
                       (vi) Neither Hulse Dentistry , LLC nor Benjamin R. Hulse, D.D.S. are in default under any
                              contract, lease or any other commitment whatsoever which might affect, either directly
                              or indirectly, Purchaser, the Assets, or the operation of the Practice;
                       (vii) no Practice-related, current or past-due obligations to creditors of Hulse Dentistry ,
                              LLC and/or Benjamin R. Hulse, D.D.S. will be outstanding as of the Closing Date and
                              that all obligations related to the Practice will be paid in full in accordance with the
                              terms of such obligations, unless contested in good faith;
                       (viii) there has been no work performed at the Premises which has not been paid in full or
                              would otherwise give rise to any form of lien;
                       (ix) Seller has complied and will comply with all applicable COBRA requirements (if any);
                       (x)    to the best of Seller's knowledge Seller has complied with all local, state and federal
                              regulations (including but not limited to local, state and federal regulatory agency rules
                              and regulations) relating to the operation of the Practice;
                       (xi) Dr. Hulse is currently licensed to practice dentistry in Utah.
                       (xii) except as set forth in the financial statements provided to PARAGON and Purchaser,
                              Seller does not have any debts, liabilities, or obligations of any kind or character
                              whatsoever, which relate to the Practice;
I                      (xiii) in the event Seller has any bonus, deferred compensation, profit sharing, pension or
                              retirement plan or arrangement, Seller shall be solely responsible for the termination
                              of such retirement plans and any costs, fees or penalties incurred in connection with
                              such termination or otherwise.

              H. Dr. Hulse warrants that the execution and delivery by Dr. Hulse of this Agreement and its
                 attached Addenda, as well as the consummation by Dr. Hulse of the transactions contemplated
                 thereby, do not and will not (i) violate the terms of any instrument, document or agreement of
                 which Dr. Hulse is a party, or by which Dr. Hulse or the property of Dr. Hulse is bound, or be in
                 conflict with, result in a breach of or constitute (upon the giving of notice, lapse of time or both) a
                 default under any such instrument, document or agreement, or result in the creation of any lien
                 upon any of the Assets, or (ii) violate any order, writ, injunction, decree, judgment, ruling, law,
                 rule or regulation of any federal, state, county or foreign court or governmental authority
                 applicable to Seller relating to the Practice.
                                                                                                                                I
              I.    Dr. Hulse warrants that there are no taxes or present disputes as to any taxes payable by Dr.
                    Hulse which will impair the consummation of the transactions contemplated by this Agreement,
                    result in any lien upon the Assets, or impose on Purchaser any burden or obligation to assume
                                                                                                                                I,
    SELLER    IM
              flt                                         PAGE 8
                                                                                                          PURCHASER
                                                                                                              INITIAL
    INITIAL
                                                                                                                           µg
 Case 21-20084              Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main
                                         Document      Page 26 of 82
APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




                or pay any taxes of any nature. Except for employee withholding taxes which will be deposited
                and /or paid according to the payment schedules required by law, to the best of Seller's
                knowledge and belief, all tax returns of Seller (federal, state, city or otherwise) required by law to
                be filed on or before the Closing Date have been duly filed in an accurate and correct manner
                and all corresponding taxes have been paid.

           J.   Dr. Hulse warrants that to the best of his knowledge and belief, Seller is not in violation of, under
                any investigation with respect to, threatened to be charged with or been given notice of any non-
                compliance with, enforcement action under or violation of any applicable law, statute, order, rule,
                regulation, agency agreement, judgment, decree, arbitration award, penalty or fine entered by
                any federal, state, local or foreign court or governmental authority relating to the Practice or the
                Assets; and that there are otherwise no facts which, if known by a potential claimant or
                governmental authority, would give rise to a claim or proceeding to which the Practice or the
                Assets would be subject.

          /K. Dr. Hulse warrants that there is no suit, action, arbitration, or legal, administrative, or other
                proceeding, or investigation, pending or, to the best of his knowledge and belief, threatened by
                any person or governmental agency, against or affecting the Practice, the Assets, Seller or the
                financial condition of Seller, nor is Seller in default with respect to any order, writ, injunction, or
                decree of any federal, state, local or foreign court, department, agency or instrumentality; and
                that there are no facts or circumstances that might lead to a claim nor has any claim been made
                by any third party relating to the Practice, the Assets, Seller or Seller's financial condition.

           L.   No statement contained in any certificate, schedule, financial statement, .exhibit or other
                instrument furnished by Seller pursuant to this Asset Purchase Agreement or in any addendum
                hereto contains any untrue statement of fact to the best of Seller's knowledge and belief, or
                omits to state a fact necessary in order to make the statements contained therein not materially
                misleading.

  13.      PURCHASER WARRANTIES
           Except to the extent otherwise set forth in this Asset Purchase Agreement, Purchaser represents
           and warrants to Seller as follows and acknowledges and confirms that Seller is relying on these
           representations and warranties in entering into this Asset Purchase Agreement:

           A. That no warranties or representations, expressed or implied, concerning the Practice or Dr.
              Hulse have been made either orally or in writing other than as set forth in this Agreement.
              Purchaser further acknowledges and agrees that any Practice related income and expense
              projections provided to Purchaser are projections only and are not to be construed as a
              representation or warranty relating to the future business potential or income and expenses of
              the Practice, and that Seller's past results do not guarantee future performance, and that any
              fluctuations in post-sale income and expenses are beyond the control of Seller.

           B. That Purchaser (i) has been advised to independently consult with Purchaser's own attorney and
              accountant and rely solely upon their legal, tax and/or accounting advice for all issues related to
              this transaction, and (ii) has independently investigated and examined to Purchaser's complete
              satisfaction, the clinical, financial and all other records of the Practice including the number of
              active patients of the Practice and including third party managed care contracts, if any, and (iii) is
              purchasing the Practice without any statement, representation or warranty, express or implied,
              from Dr. Hulse other than as set forth in this Agreement.

           C. That, prior to the Closing Date, Purchaser has independently examined to Purchaser's complete
              satisfaction, the value of all the Assets and, except for the warranties of Dr. Hulse set forth in
              this Asset Purchase Agreement including those relating to the working condition and title of the
              Assets immediately prior to the closing, is purchasing said Assets "where and as is" on the
              Closing Date, solely u'pon the independent examination of Purchaser at that time, without any

SELLER                                                                                                  PURCHASER
INITIAL    ~                                            PAGE 9                                              INITIAL
     Case 21-20084         Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main
                                        Document      Page 27 of 82
     APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




~               representation or warranty, express or implied, from Dr. Hulse as to the value, condition and/or
                merchantability of the Assets and the Practice, other than those representations set forth by Dr.
a               Hulse in Section 12 above. Purchaser agrees that, following the Date of Possession, Seller shall
                have no further responsibility or liability to Purchaser related to the condition of the Assets
g               except for a breach of Seller's warranties of title and/or any other warranties and agreements
                specified in this Asset Purchase Agreement.
g           D. That Purchaser (and/or Purchaser's attorney) prior to the Closing Date, has completed, to
:m              Purchaser's satisfaction, a lien search on the Practice and the Assets that includes all
                appropriate county and state records; however, this warranty is limited to and conditioned upon


•
~
                the contents and status of the applicable county and state records as of the date and time of the
                lien search and shall not waive the rights of Purchaser under any warranties described in this
                Agreement or with regard to any liens or encumbrances which arise prior to the time of Closing
                which may then not yet be reflected in the public records. In addition, that Purchaser has
                investigated to Purchaser's satisfaction that the office is properly zoned (including any variances,
g               if applicable) for its intended use as a dental office.

            E. That Purchaser has the necessary capacity to enter into this Asset Purchase Agreement and
                carry out its obligations contemplated hereby, and this Asset Purchase Agreement constitutes a
                legal, valid and binding obligation of Purchaser, enforceable against Purchaser in accordance
                with its terms and;
                    (i)     there are no actions, suits, proceedings or investigations pending or, to the best
                            knowledge of Purchaser, threatened, in any court or before any governmental agency
                            or instrumentality against Purchaser which if determined adversely would have a
                            material, adverse effect on the condition, financial or otherwise, of the business,
                            operations or affairs of Purchaser taken as a whole;
                    (ii)    no statement contained in any certificate, schedule, financial statement, exhibit or
                            other instrument furnished by Purchaser pursuant to this Asset Purchase Agreement
                            or in any addendum hereto contains any untrue statement of fact to the best of
                            Purchaser's knowledge and belief, or omits to state a fact necessary in order to make
                            the statements contained therein not materially misleading;

            F. That Purchaser warrants that the execution and delivery by Purchaser of this Agreement and the
               documents contemplated herein, as well as the consummation by Purchaser of this acquisition,
               do not and will not (i) violate the terms of any instrument, document or agreement of which
               Purchaser is a party, or by which Purchaser or the property of Purchaser is bound, or be in
               conflict with, result in a breach of or constitute (upon the giving of notice, lapse of time or both) a
               default under any such instrument, document or agreement, or (ii) violate any order, writ,
               injunction, decree, judgment, ruling, law, rule or regulation of any federal, state, county or foreign
               court or governmental authority applicable to Purchaser relating to the Practice.

            G. That Purchaser warrants that there are no taxes or present disputes as to taxes of any nature
               payable by Purchaser which will impair the consummation of the transaction contemplated by
               this Agreement, or result in any lien upon the Assets, and to the best of Purchaser's knowledge
               and belief, all tax returns of Purchaser (federal, state, city or otherwise) required by law to be
               filed on or before the Closing Date have been duly filed in an accurate and correct manner and
               all corresponding taxes have been paid.

            H. That Purchaser warrants that to the best of Purchaser's knowledge and belief, Purchaser is not
               in violation of, under any investigation with respect to, threatened to be charged with or been
               given notice of any non-compliance with, enforcement action under or violation of any applicable
               law, statute, order, rule, regulation, agency agreement, judgment, decree, arbitration award,
               penalty or fine entered by any federal, state, local or foreign court or governmental authority; and
               that there are otherwise no facts which, if known by a potential claimant or governmental




            J'LIA
     SELLER,,                                                                                           PURCHASER
                                                       PAGE 10                                              INITIAL
     INITIAL
                                                                                                                         µ;
     Case 21-20084             Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main
                                           Document      Page 28 of 82

     APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




~                   authority, would give rise to a claim or proceeding to which the Practice or the Assets would be
                    subject.
~
              I.    That Purchaser warrants that to the best of Purchaser's knowledge and belief, there is no suit,
~                   action, arbitration, or legal, administrative, or other proceeding, or governmental investigation,
                    pending or threatened, against or affecting Purchaser or the financial condition of Purchaser, nor
:m                  is Purchaser in default with respect to any order, writ, injunction, or decree of any federal, state,
                    local or foreign court, department, agency or instrumentality; and that there are no facts or
                    circumstances that might lead to a claim nor has any claim been made by any third party relating
~                   to Purchaser or Purchaser's financial condition .


•     14.     USE OF SELLER'S NAME
              Purchaser shall be authorized to use Seller's name in the usual and customary operation of the
              Practice in an appropriate and professional manner for as long as legally and ethically permitted in
              Utah or for a maximum of one (1) year following the time Dr. Hulse discontinues working in the
              Practice. Such use of Seller's name shall not be construed as creating any association, partnership
              and/or joint venture between Purchaser and Dr. Hulse.

      15.     ANNOUNCEMENTS
              After the Closing Date, Dr. Hulse and Purchaser shall notify, in writing, all patients of the Practice
              whose treatment has been rendered within three (3) years prior to the Closing Date (or the head of
              household for families), and to all professional or other active referral sources of the Practice, by
              means of a mutually approved, appropriate announcement of this. transaction, substantially in the
              form of the attached TRANSITION ANNOUNCEMENT addendum. The expense of such
              announcement is to be agreed upon mutually and shall be shared equally by Dr. Hulse and
              Purchaser. It is further acknowledged that due to the provisions of the Health Insurance Portability
              and Accountability Act of 1996 ("HIPAA"), any letter announcing that Dr. Hulse will be leaving the
              Practice shall clearly state that the Practice has been sold to Purchaser and, unless Dr. Hulse hears
              otherwise from the patient, the patient's records will be transferred to Purchaser.

      16.     PATIENT RECORDS
              Purchaser and Dr. Hulse agree to comply with all applicable regulations relating to the transferability
              and confidentiality of the clinical and financial content of the Patient Records. Purchaser agrees to
              retain the Patient Records in a safe place and manner from the Date of Possession until one (1)
              year beyond the expiration of all applicable statutes of limitations for liability claims.

              A. In the event of a malpractice action or claim, upon reasonable request, Purchaser will make all
                 relevant original Patient Records available to Dr. Hulse, to the estate of Dr. Hulse, and/or any
                 former professional employee of the Practice, in accordance with the confidentiality
                 requirements of any applicable Federal or State law, rules and regulations. Unless otherwise
                 determined by the courts, upon completion of such action, the original Patient Records shall be
                 returned to Purchaser. Purchaser shall make copies of such Patient Records and maintain
                 those copies until such time as the original Patient Records are returned.

              B. Purchaser shall first notify Seller, in writing, should Purchaser elect to discard or destroy any
                 inactive Patient Records of any former patients of Dr. Hulse that have been retained beyond the
                 expiration of all applicable statutes of limitations for liability claims. Dr. Hulse, within ten (10)
                 days of such written notice, shall, at the expense of Dr. Hulse, have the right to take possession
                 of such inactive Patient Records and shall then be responsible for their storage. Should Dr.
                 Hulse not take possession of such records within that ten day period, then Purchaser shall have
                 the right to dispose of such records in a manner in which confidentiality is maintained.

              C. Following the date Dr. Hulse discontinues working in the Practice, with respect to any appliance
                 for patients treated by Dr. Hulse and held by Purchaser pending receipt of the final payment,



     SELLER   fJl
     INITIAL ~\                                            PAGE 11
                                                                                                           PURCHASER
                                                                                                               INITIAL
                                                                                                                             ----.
      Case 21-20084            Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main
                                            Document      Page 29 of 82
     APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




                    such appliance shall not be disposed of by Purchaser without first notifying Dr. Hulse and the
                    patient, in writing, 30 days in advance of disposing of any such appliance.

       17.     EXPENSES
               Each party shall pay all their respective consultant, attorney or accountant fees and expenses
               incurred by such party with respect to this Asset Purchase Agreement and the transaction
               contemplated hereby. In the event a party hereto seeks to enforce any of its rights hereunder in a
               court of competent jurisdiction, and if such action results in a judgment substantially in favor of either
               party (a dismissal, with prejudice, by the party commencing such action, shall be deemed to be a
               judgment in favor of the other party for the purpose of this section), then and in such event the
               prevailing party shall be entitled to recover from the other party, in addition to the relief awarded the
               prevailing party in or by judgment, all court costs, reasonable investigation expenses, and
               reasonable attorneys' fees, including appellate proceedings and proceedings in bankruptcy, incurred
               by the prevailing party in such action. Either party failing to submit any dispute to mediation prior to
               arbitration or legal action, shall impose upon that party the continuing responsibility of its own
               attorney's fees whether or not they are ultimately determined as the prevailing party.

       18.     ATTORNEYS AND DOCUMENTS
               The parties acknowledge their right to separate legal counsel, and agree to obtain any appropriate
               advice or opinion about this transaction from their respective attorneys.

               A. The parties acknowledge that the documents provided to the parties by PARAGON are offered
                  as a convenience and/or for reference purposes for each party's respective attorneys, and as a
                  specific condition for its use the parties agree to release PARAGON, its representatives, agents
                  and assigns, from any and all claims which they may have against PARAGON now existing,
                  existing in the past or which may exist in the future resulting from this transaction.

               B. The parties acknowledge and agree that they have been informed by PARAGON that any and
                  all advice and/or opinion on the legality, validity, effect, tax consequences and/or other
                  consequences pertaining to these documents or the need for any additional provisions or
                  modifications must be provided by each party's respective attorneys.

       19.     INDEMNIFICATION
               The parties hereby agree to defend, hold harmless and expeditiously indemnify the other party of
               and from any and all liability, claim, loss, damage, or expense arising out of the indemnifying party's
               breach or violation of any warranty or covenant contained in this Asset Purchase Agreement or its
               Addenda (if such breach of covenant is decided by a court of competent jurisdiction, arbitration or by
               admission of either party), including reasonable attorneys' fees and expert witness fees and other
               reasonable costs incurred in the defense of any legal proceeding asserting such a claim.

               A.   Dr. Hulse and/or the assigns and successors of Dr. Hulse agree to expeditiously defend, hold

•                   harmless, and indemnify Purchaser of and from any and all liability which, in any manner, arises
                    or results from the operation of the Practice prior to the Date of Possession, and/or arising out of
                    any conduct or practice of Dr. Hulse or Dr. Hulse's employees prior to and through the time Dr.
                    Hulse discontinues working in the Practice, and/or from any liability or obligation of Dr. Hulse not


•                   expressly assumed by Purchaser hereunder.



•
               B. Purchaser shall expeditiously defend, hold harmless and indemnify Dr. Hulse of and from any
                  and all liability arising out of any conduct or practice of Purchaser and Purchaser's employees at


•
                  any time following the Date of Possession, and/or from any liabilities or obligations of Dr. Hulse
                  assumed by Purchaser and specifically described in this Asset Purchase Agreement (if any).

               C. Purchaser and Dr. Hulse agree to expeditiously defend, hold harmless and indemnify
I                 PARAGON of and from any and all liability arising out of conduct of the indemnifying party
                  and/or the indemnifying party's bre.ach or violation of any warranty or covenant contained in this
I
I    SELLER
     INITIAL   'till                                       PAGE 12
                                                                                                           PURCHASER
                                                                                                               INITIAL

I                                                                                                                       LU
I.
Case 21-20084           Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main
                                     Document      Page 30 of 82
APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




             Asset Purchase Agreement or its Addenda (if such breach of covenant is decided by a court of
             competent jurisdiction, arbitration or by admission of either party), including reasonable
             attorneys' fees and expert witness fees and other reasonable costs incurred in the defense of
             any legal proceeding asserting such a claim.

      D. Upon receipt of a claim or demand for which a party is entitled to indemnification, the
         indemnified party shall promptly :
             (i)   notify the indemnifying party in writing of the nature of the indemnifiable claim, and the
                   names and addresses of the persons involved in or having an interest in such claim;
                   and
             (ii)  furnish the indemnifying party with all documents and information within the
                   possession, custody or control of the indemnified party and relating to such claim; and
             (iii) cooperate with the indemnifying party and its counsel including but not limited to
                   appearing as a witness as may be reasonably required and responding to all
                   reasonable requests for documents and answering interrogatories.

      E. Upon receipt of written notice of an indemnifiable claim and all other documents and instruments
         required by this Asset Purchase Agreement to be furnished to the indemnifying party, the
         indemnifying party shall be responsible for providing a defense in a manner and utilizing
         attorneys selected by the indemnifying party, for which the indemnifying party shall be solely
         responsible for payment of all costs and expense. Indemnifying party shall not enter any
         negotiation or settlements with the person or entity asserting the claim without receiving the prior
         express written consent of the indemnified party, which may not be unreasonably withheld.

       F. In the event the indemnifying party defends the indemnifiable claim, it may do so under a
             reservation of its rights to cease the defense of the indemnifiable claim at a later date (upon
             reasonable prior written notice to the indemnified party) in the event it is determined that the
             indemnifying party has no obligation to defend or indemnify.

      G. Any indemnity hereunder shall be reduced by the amount of insurance proceeds received by the
         indemnified party on account of such matter.

      H. Notwithstanding the foregoing indemnity and hold harmless provisions of this Asset Purchase
         Agreement or any other provision which may provide or be deemed to provide to the contrary,
         none of the indemnity and hold harmless provisions hereof shall apply with respect to any
         actions of professional liability to the extent that such actions are insured against by either party.

      I.     Should either party not fulfill the terms of indemnification as described herein, then, in addition to
             any other remedies provided by law, the following shall apply:
                 (i)   if Purchaser does not fulfill the terms of indemnification, then Purchaser shall
                       reimburse to Dr. Hulse all damages assessed against Dr. Hulse which, under the
                       terms of this Asset Purchase Agreement, or otherwise, are the obligation of
                       Purchaser, together with all reasonable costs and expenses, including reasonable
                       attorneys' fees, actually incurred by Dr. Hulse in defending his indemnifiable position;
                       or
                 (ii)  if Dr. Hulse does not fulfill the terms of indemnification, then Dr. Hulse shall reimburse
                       to Purchaser all damages assessed against Purchaser which, under the terms of this
                       Asset Purchase Agreement, or otherwise, are the obligation of Dr. Hulse, together
                       with all reasonable costs and expenses, including reasonable attorney's fees, actually
                       incurred by Purchaser in defending Purchaser's indemnifiable position.                            I
             Should the obligation to indemnify be in dispute between the parties, then the aforementioned
             required reimbursement shall be required to be paid thirty (30) days following the time such
             dispute has been arbitrated as hereinafter provided in this Asset Purchase Agreement.



SELLER IJI
INITIAL ~(                                          PAGE 13
                                                                                                     PURCHASER
                                                                                                         INITIAL

                                                                                                                   JA$
      Case 21-20084            Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main
                                           Document      Page 31 of 82
    APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




     20.      INTEGRATION
              This Asset Purchase Agreement includes the Addenda attached hereto and embodies the entire
              agreement and understanding among and between the parties hereto and supersedes all prior
              agreements and understandings related to the subject matter herein. It is distinctly understood,
              acknowledged and mutually agreed that any default of this Asset Purchase Agreement and/or any of
              the Addenda attached hereto shall constitute a default of every existing agreement between the
              parties.

     21.      CHOICE OF LAW AND VENUE
              This Asset Purchase Agreement and all the Addenda shall be construed and enforced according to
              the laws of the State of Utah.

              A. The parties agree that any matter which may be brought or pursued in court hereunder,
                 including arbitration, shall be brought and maintained only in the appropriate state court in the
                 county or city where the Practice is located, and each party consents to such venue and the
                 court's personal jurisdiction over each party.

              B. The parties acknowledge, understand and agree that PARAGON has provided this Asset
                 Purchase Agreement for this transaction as a convenience for use by each party's respective
                 attorney, and as a specific condition for the use of this Asset Purchase Agreement, the parties
                 agree that any matter that involves PARAGON and any party to this Asset Purchase Agreement
                 that may be brought or pursued in a court of law, including arbitration, shall be subject to and
                 interpreted according to the laws of the State of Mississippi.

     22.      BINDING EFFECT, ASSIGNMENT
              Except to the extent of any contrary provisions herein, all of the terms of this Asset Purchase
              Agreement, whether so expressed or not, shall be binding upon the respective successors and
              assigns of the parties hereto, and shall inure to the benefit of, and shall be enforceable by the parties
              hereto and their respective heirs, executors, personal representatives, successors and assigns.

              A. Purchaser may assign this Asset Purchase Agreement to a professional corporation,
                 professional limited liability company, professional association, partnership or any other entity
                 where Purchaser is at least an equal or majority voting partner, member or shareholder. Any
I                such permitted assignment, however, shall not relieve Purchaser of Purchaser's liabilities and
                 obligations hereunder.
I             B. Should Purchaser sell the Practice for any reason following the Closing Date, then Dr. Hulse
I                agrees that Purchaser shall have the right to assign the warranties and covenants of Dr. Hulse
                 contained herein (provided Purchaser is not in default of the terms of this Asset Purchase
                 Agreement); Dr. Hulse agrees to remain bound by the terms thereof to any subsequent
I                purchaser of the Practice, provided that said subsequent purchaser accepts the same terms and
                 conditions affecting Dr. Hulse as outlined in this Asset Purchase Agreement.
I
              C. Should there be any warranties and covenants granted to Dr. Hulse by a third party who is
I                currently, or was employed in the Practice, and/or if there are any outstanding warranties and
                 covenants made to Dr. Hulse by any former practice owner, and such warranties and covenants
I                relate to the Practice and are in effect at the tim~ this Asset Purchase Agreement is signed,
                 then, subject to the te;-ms and conditions of those agreements with such third parties, all such
I                outstanding warranties and covenants shall be automatically assigned to Purchaser at the
                 Closing, to the extent that they are assignable. Dr. Hulse agrees to provide reasonable
                 assistance to Purchaser in enforcing such outstanding warranties and covenants against such
I                third parties for the entire term of said covenants and warranties, should such third parties
                 breach or attempt to breach those covenants that would result in a material and adverse effect
I                on the Practice.

I
    SELLER                                                                                               PURCHASER
I   INITIAL                                              PAGE 14                                             INITIAL

I                                                                                                                         ~
I
;     Case 21-20084             Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                    Desc Main
                                            Document      Page 32 of 82

=
I
     APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




I     23.      SEVERABILITY
               In the event any section or part of this Asset Purchase Agreement or any of the attached Addenda or
I              parts thereof should be adjudged invalid, such adjudication shall in no manner affect the other
               sections or any addenda, which shall remain in full force and effect as if the section or addendum so
               declared or adjudged invalid were not originally a part hereof, unless the section or addendum so
I              declared or adjudged invalid materially affects the consideration or obligation either party is entitled
               to receive or assume hereunder.
I
      24.      NOTICE AND PUBLICATIONS
I              Any notice or payment required or permitted in this Asset Purchase Agreement and the attached
               Addenda, shall be in writing and delivered personally or sent by certified U.S. Mail, return receipt
I              requested, or via any nationally recognized overnight courier service, with all postage and other
               charges prepaid. Any such notice or payment from Dr. Hulse to Purchaser shall be addressed to the
I              principal office of Purchaser. Any such notice or payment from Purchaser to Dr. Hulse shall be
               addressed to the last known residential address of Dr. Hulse.


'
I
               A.   Either party may change its address, or the designation of its representative, by notifying the
                    other party of such change in writing.

               B. Except where provided to the contrary elsewhere in this Asset Purchase Agreement and subject
I                 to the terms herein, the parties agree to give to the other party written notice of any alleged
                  breach or violation of this Asset Purchase Agreement or the attached Addenda, or of an
                  intention to pursue legal action against the other arising out of this Asset Purchase Agreement.
                  The party receiving such notice shall have ten (10) days to cure such default if such default is for
                  a late payment, and shall have thirty (30) days to cure if the default is something other than a
                  late payment and is curable, before the other party may proceed with any legal action or
II                exercise their right of offset against the other party.

               C. This requirement of notice and time to cure shall not prohibit a party from seeking injunctive
I                 relief immediately following an alleged breach of this Asset Purchase Agreement by the other
                  party.

               D. Following the Closing, the parties agree to permit PARAGON to print and mail its usual and
                  customary announcements of this transaction to the profession and to publish such
                  announcements in the Utah Dental Association Journal.

       25.     WAIVER OF BREACH OR VIOLATION NOT DEEMED CONTINUING
               Either party may, to the extent legally allowed, (i) extend the time for the performance of any of the
               obligations or other acts of the other parties hereto, (ii) waive any inaccuracies in the representations
I              or warranties of the other parties hereto contained herein or in any document delivered pursuant
               hereto and (iii) waive compliance by any of the other parties hereto with any of the agreements or
               conditions contained herein. The waiver by either party of a breach or violation of any provision of
                                                                                                                           ,,
I              this Asset Purchase Agreement shall not operate as, or be construed to be, a waiver of any, or other
               subsequent breach or violation of any provision thereof. Acceptance of a payment or partial payment
I              after default shall not be deemed a waiver of any preceding breach or default other than the failure
               of Purchaser to pay the particular part of a payment accepted, regardless of Seller's knowledge of
I              the preceding breach at the time of acceptance. No breach or violation of any provision hereof may


••     26.
               be waived except by an agreement in writing signed by the waiving party .

               SURVIVAL OF SPECIFIC PROVISIONS
               All covenants, warranties, obligations, indemnifications, agreements, rights and responsibilities shall
               survive the Closing.



I
     SELLER                                                                                               PURCHASER
11   INITIAL                                              PAGE 15                                             INITIAL

I
     Case 21-20084            Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main
                                          Document      Page 33 of 82
    APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




     27.      CONSTRUCTION
              All parties to this Asset Purchase Agreement acknowledge that they, with or without the assistance
              and/or input of their respective legal counsel, have had the opportunity to participate equally in the
              drafting of this Asset Purchase Agreement and that in the event of a dispute, no party shall be
              treated, for any purpose, as the author of this Agreement nor have any ambiguity resolved against it
              on account thereof.

     28.      NOMENCLATURE
              The use of the male gender shall include the female, the individual shall include the corporate (or
              other such entity) (i.e. references to Dr. Hulse shall include Hulse Dentistry, LLC, and vice versa),
              and the singular shall include the plural, and vice versa, wherever such usage is appropriate to the
R             context.

a    29.      MEDIATION AND ARBITRATION
              It is the intention of the parties to bring all disputes between them to an early, efficient and final
g             resolution. Therefore, it is hereby agreed that all disputes, claims and controversies between the
              parties hereto, whether individual, joint in class in nature, or otherwise, shall be resolved as provided
              herein under the rules and auspices of American Arbitration Association ("AAA").
R
              A. Any dispute between the parties as it relates to the terms of this Asset Purchase Agreement or
R                any addenda attached hereto or the behavior or practice of the parties as their rights or
                 privileges may be affected in the future, shall be submitted to formal mediation using a mediator
                 either appointed by the AAA or a mediator who conducts his or her practice under the rules
                 followed by the AAA or any other mediator to which the parties may agree. Mediation must
                 commence not later than two weeks after one party notifies the agreed-upon mediator or AAA,
                 in writing, of its request for mediation. Mediation shall be deemed to be in the nature of
                 settlement negotiations and shall be subject to AAA Commercial Mediation Rules.

g             B. Any dispute not otherwise satisfactorily resolved shall be submitted to binding arbitration through
                 AAA in Utah. Arbitration must commence not later than sixty (60) days after either party submits
                 a written demand for arbitration to AAA, otherwise such demanding party shall be entitled to an
                 order compelling arbitration as provided by law.
                     (i)    Statutes of limitations, estoppal, waiver, laches and similar doctrines which would
                            otherwise be applicable in any action brought by a party hereto shall be applicable in
                            arbitration proceeding hereunder, and the parties agree that the commencement of
                            binding arbitration proceedings hereunder shall be deemed the commencement of an
                            action for purposes of such doctrines, whether raised in court or arbitration. Arbitration
                            is commenced on the date a notice of demand for binding arbitration is received by
                            AAA.
                     (ii)   Arbitration shall be conducted by a single arbitrator appointed by AAA. Arbitration
                            proceedings shall be conducted in accordance with AAA Arbitration Procedures
                            unless otherwise agreed between the parties. The arbitrator shall have the power to
                            award monetary and/or non-monetary relief but shall not have the power to award
                            punitive damages.
                     (iii) The decision by the arbitrator shall be final and binding upon the parties and/or their
                            heirs, successors and assigns. Judgment upon the award rendered may be entered in
                            any court for confirmation of the award and the entry of a judgment or for any other
                            relief with respect to the award as provided by law.

              C. During mediation and arbitration proceedings, the parties shall continue performance of this
                 Asset Purchase Agreement unless doing so would unnecessarily increase damages. The
                 parties agree to adhere to all covenants (as described herein) until such time as the arbitration
                 process has been completed and the arbitrator has determined each party's post-arbitration
                 obligations and responsibilities as they relate to such warranties and covenants.


    SELLER                                                                                               PURCHASER
    INITIAL                                              PAGE 16                                             INITIAL
 Case 21-20084         Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                    Desc Main
                                    Document      Page 34 of 82
APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.



       D. The fees and costs of mediation shall be divided equally between the parties. The fees and
          costs of arbitration, including without limitation, arbitration fees, reasonable attorneys' and
          accountants' fees, witness expenses and other related expenses actually incurred, shall be
          awarded by the arbitrator.

       E. The requirement of arbitration shall not prohibit a party from seeking injunctive relief from a court
          of competent jurisdiction immediately following an alleged breach of this Asset Purchase
          Agreement by the other party.

       F. The parties may elect to use a mediation and arbitration service comparable to the AAA if
          mutually agreed to by all the parties to this Agreement.

 30.   ITEM HEADINGS AND INTERPRETATION
       The table of contents and item headings contained in this Asset Purchase Agreement are for
       convenience only and shall in no manner be construed as a part of this Asset Purchase Agreement.
       Whenever the words "include", "includes" or "including" are used in this Asset Purchase Agreement,
       they shall be deemed to be followed by the words "without limitation". In addition, any other
       information, including articles and summaries prepared by PARAGON, Inc., shall not affect in any
       way the meaning or interpretation of the text of this Asset Purchase Agreement.

 31.   PERSONAL GUARANTY OF SELLER
       Dr. Hulse acknowledges and agrees that he has read this Asset Purchase Agreement and the
       attached Addenda in their entirety and that he understands and agrees to be bound by the terms and
       conditions as stated therein. Dr. Hulse expressly waives the right to protest the reasonableness of,
       and individually and personally guarantees the performance of the respective obligations, warranties
       and covenants contained in this Asset Purchase Agreement and the attached Addenda, whether
       corporate (or other such entity) or individual.

 32.   PERSONAL GUARANTY OF PURCHASER
       The owners of Swan Pediatric Dental, P.C. personally guarantee the performance of Swan Pediatric
       Dental, P.C. as set forth in the attached "UNCONDITIONAL GUARANTY" addendum.

 33.   OTHER PROVISIONS OR MODIFICATIONS
       Other provisions or modifications of this Asset Purchase Agreement, if any, are set forth in the
       attached "ADDITIONAL PROVISIONS AND MODIFICATIONS" addendum.




SELLER I J                                                                                       PURCHASER
INITIAL ~                                        PAGE 17                                             INITIAµl.9
     Case 21-20084      Doc 35     Filed 04/12/21 Entered 04/12/21 13:32:18      Desc Main
                                   Document      Page 35 of 82
    APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




    IN WITNESS WHEREOF, each party has executed this Asset Purchase Agreement and the attached
    Addenda on the aforementioned Signature Date.

    THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
    THE PARTIES.


                                                    Seller:
                                                    Hulse Dentistry ,




                                                    Seller:




                                                    Purchaser:
                                                    Swan Pediatric Dental, P.




    SELLER    Ji,                                                                  PURCHASER
    INITIAL   f{Vl                             PAGE 18                                 INITIAL µ\.{




I
      Case 21-20084             Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18                   Desc Main
                                         Document      Page 36 of 82
     APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




                                                ADDENDUM

     Attached to and made a part of that certain Asset Purchase Agreement by and between Hulse Dentistry ,
     LLC and Benjamin R. Hulse, D.D.S. and Swan Pediatric Dental, P.C.

                              EQUIPMENT, FURNITURE AND FIXTURES

     Reception Area - Salem              X-Ray Equipment - Nephi             Room #1-8 Salem and Room #1-5
     (13) Waiting Room Chairs            (2) Nomads                          Nephi
     (1) Table                           (2) Sensors                         (Each room - 13 total - has the
     (2) Lamps                           (1) Pan                             following}
     (2) TV's                                                                (1) Computer
                                         Tanks - Salem and Nephi             (1 ) Patient Chair
     Business Office - Salem             (Each location has the following}   (1) Doctor's Chair
     (6) Computers                       (4) Nitrous Tanks                   (1 ) Assistant Stool
     (3) Printers                        (1) Manifold                        (1) Curing Light
     (1) Fax Machine                                                         (1) Nitrous Flow Meter
     (4) File Cabinets                   Sterilization/Lab - Salem and       (1 ) Amalgamator
     (4) Telephones                      Nephi                               (1 ) Patient View Screen
                                         (Each location has the following}        (Excluding Salem Rooms 7 & 8)
     Private Office - Salem              (2) Autoclaves                      (1) Guest Chair
     (2) Computers                       (1 ) Ultrasonic
     (1) Printer                         (1 ) Model Trimmer                  Kids Bay- Salem
     (1) Scanner                         (1 ) Vibrator                       (3) Computers
     (1) Telephone                       (1 ) Lab Drill                      (3) Patient Chairs
                                         (1) Suck down Unit                  (3) Doctor's Chairs
     Staff Lounge - Salem and Nephi      (1 ) Trimmer                        (2) Guest Chairs
     (Each location has the following)                                       (3) TV's
     (1) Computer                        Lab - Salem and Nephi               (2) Nitrous Controls
     (1) Projector/Screen (Salem only)   (Each location has the following)
II   (6) Cabinets
     (1) Water Cooler
                                         (1) Lathe
                                         (1) Electric Handpiece Cleaner
                                                                             Kids Bay - Nephi
                                                                             (3) Computers
     (1) Fridge                                                              (3) Patient Chairs
     (1) Table and Chairs                Mechanical                          (3) Doctor's Chairs
                                         (Each location has the following}   (3) TV's
     X-Ray Equipment - Salem             (1) Compressor
     (1) Pan/Ceph/Cone Beam              (1) Multi Switch Lab
     (3) Nomads                          (1) Suction/Vacuum
     (3) Sensors




     SELLER    dJt                                                                                   PURCHASER
     INITIAL   W''                                    PAGE 19                                            INITIAL
      Case 21-20084           Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18             Desc Main
                                           Document      Page 37 of 82
     APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




                                                    ADDENDUM

•
•    Attached to and made a part of that certain Asset Purchase Agreement by and between Hulse Dentistry ,
     LLC and Benjamin R. Hulse, D.D.S. and Swan Pediatric Dental, P.C .


•                                    ITEMS EXCLUDED FROM SALE

••   In addition to the items specifically excluded in Section 1 of the Asset Purchase Agreement, the following
     items are also to be excluded from this sale:


ll                   (1) Camera located in doctor's office



••
 a
a
ii
•
!I

I




     SELLER   IJ}J                                                                                PURCHASER
     INITIAL ~                                               PAGE 20                                  INITIAL

                                                                                                                  ~
      Case 21-20084         Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                  Desc Main
                                        Document      Page 38 of 82
     APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




                                                ADDENDUM
                                               BILL OF SALE
g
        KNOW ALL MEN BY THESE PRESENTS, THAT Hulse Dentistry , LLC and Benjamin R. Hulse,
m       D.D.S., (jointly and severally hereinafter called "Seller"), for good and valuable consideration, in


•
        hand paid at and before the sealing and delivery of these presents, the receipt and adequacy of
        which is hereby acknowledged, does hereby sell, set over, transfer, assign and convey unto Swan


•       Pediatric Dental, P.C., (hereinafter called "Purchaser") and any successors or assigns, all Seller's
        right, title and interest in and to the Assets (as described in the attached Asset Purchase Agreement


•
II
        dated       oect-W\~r-"'31; , 2018 between Seller and Purchaser) subject to the terms and
        conditions, warranties and covenants described in the Asset Purchase Agreement and all Addenda
        attached thereto, whether such interest is joint or several, individual or corporate (or other such
        entity).
m
        And for the same consideration, Seller, and Seller's successors and assigns, covenant with and
        warrant unto Purchaser and Purchaser's successors and assigns, that Seller is the lawful owner of


•I      the property hereby conveyed, that Seller has good and marketable title to Seller's interest in said
        property, and, to the extent described in the Asset Purchase Agreement, that said property is free
        and clear of any liens and encumbrances of any kind, character or nature, and that Seller, and
        Seller's successors, heirs and assigns, will forever warrant and defend the same unto Purchaser
        and Purchaser's successors, heirs and assigns, against all lawful claims and demands whatsoever.
        Successors and assigns include heirs, executors, administrators and personal representatives.

        IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale, effective the Closing
        Date described in the aforementioned Asset Purchase Agreement.




•
•



     SELLER    d/J                                                                                  PURCHASER
     INITIAL   ~l                                     PAGE 21                                           INITIAL

                                                                                                                  ~
      Case 21-20084            Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                   Desc Main
                                           Document      Page 39 of 82

     APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




                                                    ADDENDUM
                                RESTRICTIVE COVENANT AGREEMENT

     THIS RESTRICTIVE COVENANT AGREEMENT (the "Restrictive Covenant Agreement") is entered into by
     and between Benjamin R. Hulse, D.D.S. (hereinafter referred to as "Dr. Hulse" and/or "Covenanter"), and
     Swan Pediatric Dental, P.C. (hereinafter referred to as "Purchaser").

     WH EREAS, Purchaser and E_<:_v.;.nantor have simultaneously executed the attached Asset Purchase
                          D t~vu
•    Ag reement dated                     o ) , 2018 (the "Asset Purchase Agreement") through which Purchaser
     has acquired a general dentistry practice (the "Practice") located at 601 N State Rd #198, Salem, UT 84653
     and 54 N Main St., Nephi UT 84648; and




•
     WHEREAS, Covenanter, as an incentive and as a specific condition for Purchaser to acquire the goodwill of
     the Practice (as defined in the Asset Purchase Agreement), makes, gives and agrees to these covenants
     respecting competition and solicitation, all ancillary to the sale of the Practice, in favor of Purchaser.

•    NOW, THEREFORE, in consideration of the premises as well as the parties' respective promises,


•    representations, covenants and warranties, the performance of each unto the other, and other good and
     valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as


•
II
     follows:

       1.      GOODWILL COVENANT
               In consideration of and in conjunction with the sale of the Practice and to assure Purchaser of the


•
               beneficial enjoyment of the aforementioned goodwill, Dr. Hulse hereby grants the following restrictive
               covenant (the "Goodwill Covenant") .


••             A.   Dr. Hulse hereby individually covenants and agrees not to practice dentistry, in any location, as a
                    private practitioner, partner, associate, employee or as an owner, officer, or director of any
                    corporation or organization so engaged, or lend his name to any business organization
                    competitive with the Practice, within a radius of twenty-five (25) miles from each of the
                    hereinafter defined Premises (the "Restricted Area") for a period of five (5) years from the
                    Closing Date (as defined in the Asset Purchase Agreement) (the "Restricted Period") . This
                    provision shall not prevent Dr. Hulse from continuing to practice in the Practice from the Closing
                    Date to the Date of Possession (as defined in the Asset Purchase Agreement); provided ,
                    however, that unless the parties agree otherwise (as provided in the Asset Purchase
                    Agreement), the Closing Date shall be the same as the Date of Possession.

               B. For the purpose of this Restrictive Covenant Agreement, the "Premises" shall be 601 N State Rd
                  #198, Salem, UT 84653 and 54 N Main St., Nephi UT 84648.

               C. To "practice dentistry" shall not include any government sponsored public health or other
                  institutional practice that is limited to treatment of non-private patients and/or any non-clinical
                  academic position in any dental related teaching institution.

               D. If a court should hold that the Restricted Period and/or the Restricted Area is unreasonable, then
                  to the extent permitted by law the court may prescribe a duration for the Restricted Period and/or
                  a radius or area for the Restricted Area that is reasonable and the parties agree to accept such
                  determination subject to their rights of appeal. Nothing herein stated shall be construed as
                  prohibiting Purchaser from pursuing any other equitable remedy or remedies available for such
                  breach or threatened breach, including recovery of damages from Dr. Hulse or injunctive relief.


     SELLER                                                                                              PURCHASER
     INITIAL   ~                                          PAGE 22                                            INITIAL      /AS
        Case 21-20084            Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                    Desc Main
                                             Document      Page 40 of 82

       APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




                 E. This Restrictive Covenant Agreement shall be considered a personal service agreement
                    between Dr. Hulse and Purchaser. Should Dr. Hulse be in violation of this Restrictive Covenant
                    Agreement then the Restricted Period shall be extended for a period of time equal to the period
                    during which said violation or violations occurred. If Purchaser seeks injunctive relief from said

•                   violation in court, then the running of the Restrictive Period shall be suspended during the
                    pendency of said proceeding, including all appeals by Dr. Hulse. This suspension shall cease


•                   upon the entry of a final judgment in the matter .



•                F.   Dr. Hulse agrees not to discuss any Practice related policies and/or issues that may be
                      considered a breach of professional standards by Purchaser with the staff, patients, and/or


•                     referral sources of the Practice, either before, during or following the Restricted Period. Dr .
                      Hulse agrees that any differences that may arise relating to such policies and/or issues will be


•
                      discussed only with Purchaser, or if necessary, with Purchaser's legal representative .

        2.       NON-SOLICITATION
'I I             As a further inducement to Purchaser to acquire the Practice, Dr. Hulse hereby warrants and agrees


~
                 that Dr. Hulse, and/or any agent of Dr. Hulse, during the Restricted Period, will not solicit any of his
                 former patients of the Practice (those who have received treatment at any time during the 36 month
                 period immediately preceding the Restricted Period). In addition:


•                A.   During the Restricted Period, Dr. Hulse agrees not to solicit any professional referral sources of
                      the Practice, for any business that could otherwise be referred to Purchaser.

                 B. During the Restricted Period, Dr. Hulse agrees not to recommend to any patients of the Practice
                    to patronize any other practitioner in the same specialty other than Purchaser and, if asked by a
                    patient of the Practice, to affirmatively recommend the services of Purchaser, regardless of the
                    distance of that patient's domicile from the Premises.

                 C. During the Restricted Period, Dr. Hulse agrees not to solicit, employ or contract with any of the
                    employees of the Practice who were employed by Purchaser during the Restricted Period, to
                    work for anyone other than Purchaser.

                 D. If Dr. Hulse will continue to practice dentistry in another location other than the Premises {if
                    applicable), then his immediate family members (limited to grandparents, parents, siblings and
                    children of both Seller and Seller's spouse) shall not be included in this non-solicitation.

        3.       LIQUIDATED DAMAGES
                 Dr. Hulse acknowledges that any breach of the terms of this Restrictive Covenant Agreement will
                 result in irreparable and continuing damage to Purchaser for which there will be no adequate remedy
                 by law. Therefore, in addition to any other remedies available hereunder and/or at law or in equity:

                 A. The parties agree that any intentional, material breach by Dr. Hulse of this Restrictive Covenant
                    Agreement shall result in, as liquidated damages, the immediate release of Purchaser from any
                    and all liabilities owed to Dr. Hulse resulting from this Asset Purchase Agreement and its
                    Addenda including, but not limited to, all liens granted to Dr. Hulse pursuant thereto and Dr.
                    Hulse shall be required to immediately pay to Purchaser an amount equal to eighty percent
                    (80%) of the Purchase Price (as described in the Asset Purchase Agreement) as liquidated
                    damages.

                 B. Any such material breach of this Restrictive Covenant Agreement, intentional or otherwise, if in
                    dispute by the parties, shall be determined by arbitration as provided in the attached Asset
                    Purchase Agreement.




       SELLER
       INITIAL
                 IJJ
                 fl                                         PAGE 23
                                                                                                           PURCHASER
                                                                                                               INITIAL

                                                                                                                        0Y
     Case 21-20084            Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                   Desc Main
                                          Document      Page 41 of 82

     APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




      4.       WAIVER OF RIGHT TO PROTEST


•
               The restrictive covenants contained herein are ancillary to a sale of the Practice and are to be
               construed as cumulative with those set forth in any other agreements between the parties hereto.
               Dr. Hulse expressly agrees that the duration, geographical limitations and description of the
               prohibited conduct described in this Restrictive Covenant Agreement are reasonable and that Dr.
               Hulse has received valuable consideration for the warranties and covenants contained herein. Dr.


•              Hulse further expressly waives the right to protest the reasonableness of the limitations, warranties,
               geographical limitations and prohibited conduct specified in this Restrictive Covenant Agreement.


•     5.       SPECIFIC PERFORMANCE


•              Any breach of the warranties, agreements and covenants contained herein shall be subject to
               specific performance by temporary as well as permanent injunction or other equitable remedies by a


••
               court of competent jurisdiction, and which injunctions may be sought prior to resorting to arbitration
               of any such breach. The obtaining of any such injunction shall not prevent the obtaining party from
               also seeking and obtaining any damages incurred as a result of such breach, either prior to or after
               obtaining such injunction. If any court of competent jurisdiction determines that either party has
               breached any of the foregoing covenants, then that party shall pay all reasonable costs of

 •             enforcement of the foregoing covenants including, but not limited to, court costs and reasonable
               attorneys' fees, including such costs and fees through any appeals .


 •   IN WITNESS WHEREOF, Covenantor has executed this Restrictive Covenant Agreement effective as of the
     Closing Date (as defined in the Asset Purchase Agreement) .



 •
II
•




     SELLER    ,01A                                                                                    PURCHASER
     INITIAL   J1UI                                      PAGE 24                                           INITIAL

                                                                                                                    }AJ
        Case 21-20084           Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                   Desc Main
                                            Document      Page 42 of 82

       APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




••                                                   ADDENDUM
                           ACCOUNTS RECEIVABLE PROMISSORY NOTE


 ••    Date: .___ __ ____, , 2019 (Note to draft: to be dated within 10 days after the Collection Period, as
       defined in Section 11 (b)(ii) of the APA; all bracketed material to be completed or deleted (as applicable) from
       final version of the Note]



 •     $ ,___ _ _ ____, (herein, the "Note Principal Amount") [Note to draft: insert here the sum of the 90
       Day Collected Amounts, and the Over 90 Day Assigned Accounts (as those terms are defined in Section


  ••   11 (b)(iii) of the APA)]

           1.    Pursuant to Section 11 of the Asset Purchase Agreement between Benjamin R. Hulse, DDS and
                 Hulse Dentistry, LLC, as Sellers, and Swan Pediatric Dental, PC, as Purchaser (herein, the "APA"),
                 and as consideration for the benefits described in Section 2 herein, the undersigned, Swan Pediatric
II               Dental, P.C. (the "Maker"), promises to pay to the order of Benjamin R. Hulse, D.D.S. and Hulse
                 Dentistry, LLC (together, the "Payee"), the principal sum of

   •       2.
                 ($[           ]), (Note to draft: insert the Note Principal Amount here] without interest, pursuant to
                 the terms set forth herein.

                 Pursuant to Section 11 of the APA, Payee has loaned to Maker the 90 Day Collected Amounts, and
                 Payee has assigned to Maker the Over 90 Day Assigned Accounts, as those terms are defined in
Ill              Section 11 (b)(iii) of the APA. In addition to the Purchase Price under the APA, Maker has also paid


•
                 to Seller $25,000 each month for the first 3 months after the Closing Date of the APA (the "Initial
                 $75,000 Payments").

           3. As of the date hereof, the Note Principal Amount shall be credited with Maker's payment of the Initial
              $75,000 Payments.

           4.    Maker shall pay to Payee the balance of the Note Principal Amount (the Note Principal Amount
                 minus the Initial $75,000 Payments) in nine (9) equal, consecutive, monthly payments in the amount
•                of$.___ _ _ ____, each, commencing thirty (30) days from the date of this Note and continuing
                 on the same day of each consecutive month thereafter until the entire Note Principal Amount is paid
                 in full.

           5.    All payments and other amounts due hereunder from Maker to Payee shall be in good, and
                 immediately available, lawful money of the United States.

           6.    Maker may prepay the Note Principal Amount in whole or in part at any time without penalty or
                 premium. Any partial prepayment of the Note Principal Amount shall be applied against the Note
                 Principal Amount outstanding, and shall not postpone the due date of any subsequent monthly
                 installments or change the amount of such installments, unless otherwise agreed in writing by
                 Payee.

           7.    The Note Principal Amount is payable at the address of the Payee, or such other addresses as may
                 be designated by the Payee from time to time.

           8.    Should any payment not be paid when due or within ten (10) days thereafter, and remains unpaid for
                 a period of ten (10) days or more after written notice of such default from the Payee, then the entire
                 unpaid Note Principal Amount shall, at the option of the Payee and without further notice to the
                 undersigned, become due and may be collected forthwith.

           9.    Neither failure nor delay in accelerating the maturity of the indebtedness evidenced hereby or in
                 otherwise exercising any rights of Payee hereunder, nor the acceptance by Payee of installment

       SELLER
       INITIAL
                 JJA
                 fVI                                       PAGE 25
                                                                                                         PURCHASER
                                                                                                             INITIAL

                                                                                                                          )tJ
        Case 21-20084           Doc 35     Filed 04/12/21 Entered 04/12/21 13:32:18                 Desc Main
                                           Document      Page 43 of 82
        APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




0.111             payments made hereunder after Maker's default, shall be deemed a waiver of such right or default



••
                  unless such waiver be in writing and signed by Payee .

           10. If this Note is collected by or through an attorney or order of a court of competent jurisdiction, all
               costs of collection, including but not limited to court costs and reasonable attorney's fees, shall be
               paid by Maker.


  •        11. This Note is to be construed in all respects and enforced according to the laws of the State of Utah.


 ••
               Time is of the essence of this Note .

           12. The Maker hereby waives and renounces any and all exemption rights Maker may have under or by
               virtue of the constitution or laws of the State of Utah as against this debt or any renewal thereof;
               Maker further waives presentment of payment, demand, protest, and notice of dishonor and


 •             demand, protest and non-payment.



 ••        13. THIS INSTRUMENT IS SUBJECT TO A SUBORDINATION AGREEMENT DATED AS OF
               _ _ __ _ __ __, BETWEEN _ _ _ _ __ _ _ _ _ AND LENDEAVOR, INC., ITS
               SUCCESSORS AND ASSIGNS. BY ITS ACCEPTANCE OF THIS INSTRUMENT, THE HOLDER
               HEREOF AGREES TO BE BOUND BY THE PROVISIONS OF SUCH SUBORDINATION


••             AGREEMENT TO THE SAME EXTENT THAT SUBORDINATED CREDITOR (AS DEFINED
               THEREIN) IS BOUND.

        IN WITNESS WHEREOF, the Maker has executed this Promissory Note, and Payee agrees to such terms,
        as of the above written date .


  •                                                             Maker:
                                                                Swan Pediatric Dental, P~. ----..




                                                                Payee:




        SELLER    dAA                                                                                  PURCHASER
        INITIAL   tf VI                                  PAGE 26                                           INITIAL


                                                                                                                    ~
••   Case 21-20084          Doc 35    Filed 04/12/21 Entered 04/12/21 13:32:18
                                      Document

     APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.
                                                    Page 44 of 82
                                                                                 Desc Main




•
••      Date
                              TABLE OF PAYMENTS AND CREDITS


                                      Description                 Amount          Balance

 •                    Beginning balance

 •
 •
II
•
•
••




     SELLER
     INITIAL
               ~)A
               l7Vl                                 PAGE 27
                                                                                  PURCHASER
                                                                                      INITIAL

                                                                                             µP
         Case 21-20084       Doc 35    Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
•                                      Document      Page 45 of 82

•       APA- HULSE / SWAN PEDIATRIC DENTAL, P.C.




 •         Date                       Description                 Amount          Balance


••
 •
 •
••                                                                                      .
•
•

•
I




I
I



I
I
I       SELLER
        INITIAL
                  ILIA
                  Y/V \                             PAGE 28
                                                                                   PURCHASER
                                                                                       INITIAL   w
    I
    I
•     Case 21-20084       Doc 35    Filed 04/12/21 Entered 04/12/21 13:32:18
                                    Document      Page 46 of 82
                                                                               Desc Main


•     APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C .


•
•        Date                       Description                 Amount         Balance

•
II
 •
••
 ••
  •
  •




      SELLER ~   1A                                                             PURCHASER
      INITIAL lV' \                               PAGE 29                           INITIAL

                                                                                              µS
•    Case 21-20084       Doc 35     Filed 04/12/21 Entered 04/12/21 13:32:18
                                    Document
     APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C .
                                                  Page 47 of 82
                                                                               Desc Main




•
•       Date                        Description                 Amount         Balance

•
•m
•
II
•
•
II
•
II



•
•


•
     SELLER    AJA                                                              PURCHASER
     INITIAL   '1"l                               PAGE 30                           INITIAL   (11.&

•I
•      Case 21-20084           Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18
                                           Document

      APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.
                                                         Page 48 of 82
                                                                                                       Desc Main




II                                                  ADDENDUM
 •
 •                         PROFESSIONAL OFFICE LEASE AGREEMENT
                                      SALEM OFFICE

••    THIS LEASE, dated        V.ec.ewtbe.r- I ~                ,
                                                             2018 (the "Lease") , by and between Benjamin R.
      Hulse, D.D.S. (hereinafter referred to as the "Landlord"); and Swan Pediatric Dental, P.C., (hereinafter
      referred to as the "Tenant");


 •                                                 WITNESSETH:

 ••     1.   PREMISES
             Landlord, for and in consideration of the rents, covenants, agreements, and stipulations hereinafter
             mentioned, reserved, and contained, to be paid, kept, and performed by Tenant, has leased and

  •          rented , and by these presents does lease and rent, unto Tenant, and Tenant hereby agrees to lease
             and take upon the terms and conditions which hereinafter appear, an office space (consisting of
             approximately _ _ _ rentable square feet) located at 601 N State Rd #198, Salem, UT 84653
             (which shall, for purposes of this Lease, hereinafter be referred to as the "Leased Premises").

        2.   TERM
             To have and to hold the Leased Pr~ ses fo5:lrrm of five (5) years, beginning             D ~ ~ l1 2ol~
             (the "Effective Date") and ending      Ui.J\:t ~ ~    e "Original Term ") at midnight, unless
             terminated sooner as hereinafter provided .

        3.   RENTAL AND SECURITY
             Tenant agrees to pay to Landlord, at Landlord's principal place of business, promptly on the first day
             of each month, in advance, during the first year of the Original Term, a monthly rental of $5,500.00
             plus applicable sales tax (if any). The monthly rental for each subsequent year shall increase by
             $150.00 (i.e. the monthly rental during year two shall be $5,650.00 plus applicable sales tax (if any),
             and so forth).

             A. Tenant shall pay, as additional rental, an amount equal to five percent (5%) of one month's rent
                as a late penalty payment should Landlord not receive the monthly rental payment within fifteen
                (15) days after the due date.

             B.     In the event of a bona fide sale of the Leased Premises made expressly subject to this lease,
                    Landlord shall have the right to transfer the security to the purchaser to be held under the terms
                    of this lease.

        4.   UTILITY BILLS AND AD VALOREM TAXES

             A. Tenant shall pay all utility bills, including , but not limited to water, sewer, gas, electricity, fuel,
                garbage collection and other sanitary services provided to the Leased Premises. If Tenant fails
                to pay any of said utility bills, Landlord may pay the same and such payment may be added to
                the rental of the Leased Premises next due as additional rental.

             B. Tenant shall pay all personal property ad valorem taxes (non-real estate only) due resulting from
                the occupancy of the Leased Premises by Tenant and . Tenant agrees to hold harmless and
                indemnify Landlord against any liability on such account. Tenant shall pay all common area
                maintenance fees and/or condominium association fees , if applicable




      SELLER •" '                                                                                        PURCHASER
      INITIALrl"l                                         PAGE 31                                            INITIAL ~

I
  •     Case 21-20084            Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18
                                              Document      Page 49 of 82
                                                                                                           Desc Main


••      APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




 ••      5.       USE OF PREMISES
                  The Leased Premises shall be used for a professional office space and no other, without the prior
                  written consent of Landlord, which consent shall not be unreasonably withheld. The Leased
                  Premises shall not be used for any illegal purposes, nor in any manner to create any nuisance or

•                 trespass nor vitiate the property insurance or increase its rate .



   •     6.       ABANDONMENT OF LEASED PREMISES
                  Tenant agrees not to abandon or vacate the Leased Premises during the period of this lease. Unless


  ••              otherwise provided to the contrary herein, no termination of this lease prior to the normal ending
                  thereof, by lapse of time or otherwise, shall affect Landlord's right to collect rent for the period prior
                  to termination thereof .



   ••
         7.       REPAIRS BY LANDLORD AND LANDLORD EXPENSES
                  Except for repair expenses rendered necessary by the negligence of Tenant, its agents, employees,
                  or invitees, Landlord agrees to promptly repair and keep in good working order the roof, foundations,
                  and the exterior walls of the Leased Premises (exclusive of all glass and exterior doors),
                  underground utility and sewer pipes outside the exterior walls of the building (including those running

    •             under the parking lot), the heating and air conditioning units, water heater and any fire protection and
                  sprinkler systems, sidewalks and parking lot.


•                 A. Landlord gives to Tenant exclusive control of the Leased Premises and shall be under no


•                    obligation to inspect said Leased Premises .

                  B. Tenant shall promptly notify Landlord, in writing , of any known defective condition that Landlord
                     is required to repair, and failure to so report such known defects shall make Tenant responsible
                     to Landlord for any increased liability incurred by Landlord by reason of such failure to report the
                     defective condition. Any such repairs or alterations by Landlord shall be accomplished promptly
                     and in a good and workmanlike manner. All such work shall be completed in such a manner that
                     shall minimize or avoid interference with Tenants use of the Leased Premises.

                  C. If Landlord fails to make such repairs or replacements, then Tenant shall have the right to make
                     such repairs or replacements; Tenant may deduct or retain any reasonable amount so paid out
                     of any rents, provided however, that Tenant shall supply Landlord with an accounting for all such
                     expenses before deducting the same from the rent.

         8.       REPAIRS BY TENANT AND TENANT EXPENSES
                  Tenant accepts the Leased Premises in its present condition and as suited for the uses intended by
                  Tenant. Landlord is not aware of any defects in or about the Leased Premises as of the Signature
                  Date. Tenant shall, throughout the initial term of this lease and all renewals thereof, at Tenant's
                  expense, maintain the Leased Premises in good order and repair, including the building and other
                  improvements located thereon, except those repairs expressly required to be made by Landlord.
                  Tenant shall be responsible for glass breakage and sign damage unless caused by the negligence
                  or intentional acts of Landlord and/or its agents.

                  A.   If Tenant occupies the entire building and is the sole tenant, then Tenant further agrees to care
                       for the grounds around the building, including the mowing of grass and care of shrubs and shall
                       maintain the sidewalks and parking lot free from dirt, snow, ice, rubbish and other obstructions
                       or encumbrances.

                  B. Tenant agrees to return said Leased Premises to Landlord at the expiration or the termination of
                     this lease in as good condition and repair as when first received , natural wear and tear, damage
                     by storm, fire, lightning, earthquake, or other casualty alone excepted.

                  C. Other than the customary materials typically found in dental practices, Tenant shall not, without
                     Landlord's prior written consent, keep on the Leased Premises any substances designated as ,

        SELLER
        INITIAL   .w.                                        PAGE 32
                                                                                                              PURCHASER
                                                                                                                  INITIAL      )11,&
Case 21-20084            Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                   Desc Main
                                     Document      Page 50 of 82

APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.



              or containing components designated as, hazardous, dangerous, toxic or harmful (collectively
              "hazardous substances"). With respect to any hazardous substances, Tenant agrees to comply
              with all applicable codes, rules and regulations regarding the handling and disposal of such
              hazardous substances. Tenant agrees to indemnify Landlord from and against any and all
              damages, costs or expenses, including the expense of clean-up, disposal, inspection, and/or
              fines imposed as a result of any hazardous substances introduced on the Leased Premises
              during this tenancy.

          D. Tenant may not make changes to the interior or exterior of the Leased Premises without the
             written consent of Landlord. Notwithstanding the foregoing, painting or other minor
             improvements may be made without prior approval.

 9.       PROPERTY TAXES AND INSURANCE
          Landlord shall pay all real estate taxes for the Leased Premises and shall provide and pay for the
          building property and general liability insurance coverage for the office building. Tenant shall pay
          upon demand, as additional rental during the term of this lease and any extension or renewal
          thereof, any increases in all insurance and taxes (and any other governmental charges to the
          Leased Premises) over the amount charged the first full calendar year this lease is in effect.

          A. In the event the Leased Premises are less than the entire property assessed, then the amount
             due by Tenant for any such increases called for by the above paragraph shall be determined by
             proration on the basis of the rentable floor area of the Leased Premises bears to the rentable
             floor area of the entire property assessed. Tenant's pro rata portion, as provided therein, shall
             be payable within fifteen (15) days after receipt of notice from Landlord as to the amount due.

          B. Landlord shall submit to Tenant a copy of the actual statements received from any present and
             future taxing authority as they become due. Landlord shall also submit to Tenant a copy of the
             insurance statement relating to the Leased Premises.

 10.      DESTRUCTION OR DAMAGE TO THE PREMISES
          If the Leased Premises are totally destroyed by storm, fire, lightning, earthquake, or other casualty,
          then this lease shall terminate as of the date of such destruction and rental shall be accounted for as
          between Landlord and Tenant as of that date.

          A. If the Leased Premises are damaged but not wholly destroyed, and the Leased Premises may
             be safely used for providing dental services, then rental shall abate in such proportion as use of
             the Leased Premises has been destroyed and Landlord shall, without delay, promptly restore the
             Leased Premises to substantially the same condition as before such damage, whereupon full
             rental shall recommence.

          B. Subject to any responsibility of Landlord to provide any building property or general liability
             insurance pursuant to Section 9 above, Landlord shall not be responsible or liable to Tenant for
             any loss or damage that may be occasioned by or through the acts or omissions of persons
             occupying adjoining property or any part of the building of which the Leased Premises are a part,
             or for any loss or damage resulting to Tenant or Tenant's property from bursting, stoppage or
             leaking of water, gas, sewer or steam pipes.

  11 .    INDEMNITY
          Tenant agrees to hold harmless and indemnify Landlord against all claims for damages to persons
          or property attributable to Tenant's occupancy of the Leased Premises or use thereof authorized by
          Tenant, and all expenses incurred by Landlord as a result thereof including reasonable attorneys'
          fees and court costs, unless caused by the negligence or intentional acts of Landlord and/or its
          agents or representative.




SELLER                                                                                             PURCHASER
INITIAL                                             PAGE 33                                            INITIAL

                                                                                                                    ~
      Case 21-20084             Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                      Desc Main
                                             Document      Page 51 of 82

      APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




                A. Tenant shall at Tenants expense, during the entire term of this lease, maintain in full force and
                   effect, a general liability insurance policy for public liability and property damage with respect to
                   the Leased Premises and the business operated by Tenant. Such insurance shall include bodily
                   injury in sums of not less than $500,000 per person and $1,000,000 per occurrence, and
                   property damage losses of not less than $50,000. Such policy shall cover office contents and
                   shall include plate glass coverage for all windows and glass doors located on the Leased
                   Premises. Landlord shall be named as an additional insured on any such policy, to the extent
                   permitted by the insurance carrier.
I

1
;11             B. Tenant shall at all times provide Landlord with confirmation that such insurance is in full force

!a                 and effect. Upon Tenant's failure to provide such insurance, Landlord may, at Landlord's option,
                   obtain such insurance and the cost thereof shall be paid as additional rent due and payable

!~                 upon the next ensuing rent day.


!a              C. Subject to any responsibility of Landlord to provide any building property or general liability
                   insurance pursuant to Section 9 above, Landlord shall not be liable for any loss or damage to the
                   Leased Premises resulting from fire or other perils due to any cause whatsoever except
a                  negligent damage by the Landlord or Landlord's agents, whether or not such insurance is in
                   effect on the Leased Premises.

        12.     GOVERNMENTAL ORDERS
                Tenant agrees, at Tenant's own expense, to promptly comply with all requirements of any legally
                constituted public authority made necessary by reason of Tenant's occupancy of said Leased
                Premises. Landlord agrees to promptly comply with any such requirements if not made necessary by
                reason of Tenant's occupancy.

        13.     CONDEMNATION
                If the Leased Premises, or any portion thereof should be condemned by any legally constituted
                authority for any purpose, then the term of this lease shall cease from the date when possession
                thereof is taken, and rental shall be accounted for as between Landlord and Tenant as of said date.
                Such termination, however, shall be without prejudice to the rights of either Landlord or Tenant, to
                the extent of their respective interest, to recover compensation and damage caused by
                condemnation from the condemnor. Neither party shall have any rights in any award made to the
                other by any condemnation authority, notwithstanding termination of this lease.

        14.     ASSIGNMENT AND SUBLETTING
                Tenant may assign this lease or sublease all or portions of the Leased Premises to others if such
                operation is within the purposes for which the Leased Premises may be used; provided however,
                that such assignment or sublease shall require the prior written consent of Landlord, which shall not
                be unreasonably withheld.

                A. Consent to any assignment or sublease shall not destroy this restrictive provision, and all later
                   assignments or subleases shall be made likewise only on the prior written consent of Landlord.

                B. Assignee of Tenant, at option of Landlord, shall become directly liable to Landlord for all
                   obligations of Tenant hereunder, but no sublease or assignment by Tenant shall relieve Tenant
                   of any liabilities hereunder. If any subtenant of Tenant should fail to surrender possession of the
                   Leased Premises by the end of the term of this lease, such failure shall not constitute a "holding
                   over" by Tenant so as to impose any liability on Tenant.

        15.     REMOVAL OF EQUIPMENT AND TRADE FIXTURES
                Tenant may (if not in material default of this lease) within thirty (30) days prior to the expiration of this
                lease, or any extension thereof, remove all removable, non-permanent trade fixtures, such as
                equipment and modular cabinetry installed by Tenant, provided Tenant repairs all damage to Leased
                Premises caused by such removal. All leasehold improvements including plumbing , electrical and

      SELLER     nIA                                                                                          PURCHASER
      INITIAL    '(/1/ \                                     PAGE 34                                              INITIAL

                                                                                                                            ~
     Case 21-20084            Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                      Desc Main
                                           Document      Page 52 of 82

     APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




               carpentry improvements, built-in cabinetry and sinks, and any other property not removed by Tenant
               at the termination of this lease shall become the property of Landlord.

      16.      SECURITY INTEREST

•              As security for the payment of rent and other charges becoming due hereunder, Tenant hereby
               grants to Landlord a security interest in all the inventory and equipment on the Leased Premises
               during the term of this lease; such security interest, however, shall be subordinate to Tenant's bank
               financing required for the acquisition of the Practice (as described in the attached Asset Purchase
               Agreement), if required by that bank. The Landlord agrees to execute an agreement whereby
               Landlord will subordinate Landlord's lien or liens, statutory or otherwise, arising out of this lease, to


••    17.
               enable Tenant to obtain financing for additional or replacement equipment, if required to do so by a
               lender .

               CANCELLATION OF LEASE BY LANDLORD


 •             A. It is mutually agreed that in the event:
                        (i)   Tenant shall default in the payment of rent, including additional rent, therein reserved,
                              when due, and fails to cure the default within ten (10) days after written notice thereof
                              from Landlord; or
                        (ii) Tenant shall be in material default in performing any of the terms or provisions of this
                              lease other than the provisions requiring the payment of rent, and fails to cure such
                              default within thirty (30) days after the date of receipt of written notice of default from
                              Landlord; or
                        (iii) if Tenant's effects should be levied upon or attached under process against Tenant
                              and not satisfied or dissolved within thirty (30) days after written notice from Landlord
                              to Tenant to obtain satisfaction thereof; then,

                   in any of said events, Landlord, at Landlord's option, may at once, or within six (6) months
                   thereafter (but only during continuance of such default or condition) terminate this lease by
                   written notice to Tenant, whereupon this lease shall end; upon such default, the remainder of all
                   rental payments due under the term of this lease shall accelerate and become immediately due
                   and payable to Landlord.

               B. After an authorized assignment or subletting of the entire Leased Premises covered by this
                  lease, the occurring of any of the foregoing defaults or events shall affect this lease only if
                  caused by or happening to Assignee or subleasee.

               C. Upon such termination by Landlord and opportunity to cure as stated , Tenant will surrender
                  possession of the Leased Premises to Landlord and Landlord shall have all the remedies of a
                  secured party under the laws of the State of Utah. Landlord may then re-enter the Leased
                  Premises and repossess himself thereto and remove all persons and effects therefrom using
                  such force as may be necessary without being guilty of trespass, forcible entry, or detainer or
                  other tort.

      18.      RELETTING BY LANDLORD
               Landlord, as Tenant's agent, without terminating this lease, upon Tenant's breaching this contract,
               may, at Landlord's option, enter upon and rent the Leased Premises at the best price obtainable by
               reasonable effort at the best fair market rate Landlord can obtain. Landlord has the continuing duty
               to mitigate damages in the event of Tenant's breach by exerting reasonable efforts to relet the
               Leased Premises and in the event of any such reletting , Landlord shall credit Tenant the sums
               received pursuant to any such reletting against the accelerated rent that may be due to Landlord as
               damages under Section 17(A) above. Tenant shall be liable to Landlord for the deficiency, it any,
               between Tenant's rent thereunder and the price obtained by Landlord on reletting , plus all costs and
               reasonable attorney's tees incurred by or against Landlord in enforcing any of the provisions of this
               lease.

     SELLER     JJJ                                                                                         PURCHASER
     INITIAL    J1t l                                      PAGE 35                                              INITIAL
     Case 21-20084            Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                      Desc Main
                                           Document      Page 53 of 82
     APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




      19.      MORTGAGEE'S RIGHTS
               Tenant's rights shall be subject to any bona fide mortgage or deed to secure debt which is now, or
               may thereafter be placed upon the Leased Premises by Landlord.

               Landlord reserves the right to subject and subordinate this lease at all times to the lien of any
               mortgage or mortgages now or hereafter placed upon Landlords interest in the said Leased
               Premises and on the land and buildings of which the said Leased Premises are a part or upon any
               buildings hereafter placed upon the land of which the Leased Premises form a part. Tenant
               covenants and agrees to execute and deliver upon demand such further instrument or instruments
               subordinating this lease to the lien of any such mortgage or mortgages as shall be desired by
               Landlord and any mortgagees or proposed mortgagees and hereby irrevocably appoints Landlord
               the attorney-in-fact of Tenant, to execute and deliver any such instrument or instruments for and in
               Tenant's name.



•     20.      NO ESTATE IN LAND
               This contract shall create the relationship of Landlord and Tenant between the parties thereto; no
               estate shall pass out of Landlord.

      21 .     HOLDING OVER
               If Tenant remains in possession of Leased Premises after expiration of the term hereof, with
               Landlord's acquiescence and without any express agreement of parties, Tenant shall be a tenant-at-
               will at the rental rate in effect at the end of the lease term, and there shall be no renewal of this lease
               by operation of law.

      22.      ATTORNEYS' FEES AND COSTS
               In any enforcement action by either party hereunder, the prevailing party shall be entitled to
               reasonable attorneys' fees and costs thereof.

      23.      SERVICE OF NOTICE
               Tenant thereby appoints as Tenant's agent to receive service of all dispossessory or distraint
               proceedings and notices thereunder, and all notices required under this lease, the person in charge
               of Leased Premises at the time, or occupying said Leased Premises, and if no person is in charge
               of, or occupying said Leased Premises, then such service or notice may be made by attaching the
               same on the main entrance to said Leased Premises . A copy of all notices under this lease shall
               also be sent to Tenant's last known address, if different from said Leased Premises.

      24.      WAIVER OF RIGHTS
               No failure of Landlord or Purchaser to exercise any power given them hereunder, or to insist upon
               strict compliance by the other party with such other party's obligations hereunder, and no custom or
               practice of the parties at variance with the terms hereof, shall constitute a waiver of Landlord's or
               Purchaser's right to demand exact compliance with the terms hereof.

       25.     DEFINITIONS
               "Landlord", as used in this lease, shall include first party; any heirs; representatives; assigns; and
               successors in title to the Leased Premises. "Tenant" shall include second party, heirs and
               representatives, and if this lease shall be validly assigned or sublet, shall include Tenant's assignees
               or subleasees, as to the Leased Premises covered by such assignment or sublease. "Landlord",
               "Tenant", include male and female, singular and plural, corporation, partnership or individual, as may
               fit the particular parties.

      26.      RIGHT OF FIRST REFUSAL
               Should Landlord , during the term of this lease, or any extension hereof, elect to sell all or any portion
               of the Leased Premises, and provided Tenant is not in default of this Agreement, Tenant shall have
               the right of first refusal to meet any bona fide offer of sale on the same terms and conditions of such

     SELLER    AAl                                                                                          PURCHASER
     INITIAL   l7'l                                        PAGE 36                                                           }JvS
••
                                                                                                                  INITIAL
•     Case 21-20084            Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18
                                            Document

     APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.
                                                          Page 54 of 82
                                                                                                        Desc Main




•              offer. Upon Tenant's failure to meet such bona fide offer within thirty (30) days after receipt of written
               notice, then such option may be exercised by an individual stockholder of Tenant (provided Tenant
               is a corporation), but such stockholder must meet such bona fide offer within ten (10) days following
               the end of the original thirty (30) days allowed Tenant. Upon failure to meet such bona fide offer (by

•              Tenant and/or a stockholder of Tenant) within the aforementioned time periods, then Landlord shall
               be free to sell the Leased Premises or portion thereof to that third person or party in accordance with
               the terms and conditions of that offer. Should this right of first refusal not be exercised as provided
               herein , the option to purchase and the lease renewal, as hereinafter described , shall terminate and
               become null and void. However, should that original bona fide offer not be finalized, then this right of
               first refusal shall be automatically reinstated .


•      27.     OPTION TO PURCHASE


•
               Provided Tenant is not in default of the Asset Purchase Agreement (including any Addenda attached
               thereto) and provided Tenant has provided Landlord with a minimum of ninety (90) days written
               notice of Tenant's intent to purchase the leased property, Tenant shall have the continuing and

•              unilateral option to purchase the leased property any time following the Effective Date hereof, for a
               mutually agreed upon consideration. Should Tenant and Landlord fail to agree on the purchase
               price, then the purchase price shall be determined by appraisal; Landlord and Tenant shall each
               appoint one appraiser who in turn shall appoint a third appraiser, and the average of the closest two
               appraisals shall determine the purchase price for this option. Landlord and Tenant shall each pay the
               cost of their own appraisal. The cost of the third appraisal shall be shared equally by Ten ant and
               Landlord. Tenant shall have the right to assign this option (with the prior written consent of Landlord,
               which may not be unreasonably withheld) and such option shall inure to the benefit of the respective
               successors and assigns of Tenant.

               For purposes of this section, default shall be defined as any violation or breach of Tenant's
               obligations under the Asset Purchase Agreement and accompanying Addenda, which has not been
               cured within the time permitted under this Agreement.

       28.     LEASE RENEWAL
               Tenant shall have the option to renew this lease for an additional term of five (5) years beginning the
               first day following the Original Term. Tenant shall notify Landlord of Tenant's intent to renew this
               lease three (3) months prior to the end of the Original Term. The new rental amount shall be
               determined by mutual consent of Landlord and Tenant provided, however, that the new rental
               amount shall not be increased by more than 10% of the most recent rental amount charged by
•              Landlord to Tenant.


•     29.      MUTUAL RELEASE AND WAIVER
               Landlord and Tenant each hereby release and relieve the other, and waive their entire claim of

•              recovery for loss or damage to property arising out of or incident to fire, lightning , and the perils
               included in the extended coverage endorsement to their respective fire insurance policies, in, or
               about the Leased Premises, whether due to the negligence of either party, their agents, or
               employees, or otherwise.

       30.     DEATH AND DISABILITY OF TENANT
               Landlord and Tenant acknowledge that Tenant's intended use of the demised Leased Premises is
               conditioned upon Tenant's ability to pursue Tenant's professional practice. In the event Tenant
               becomes disabled and is unable to continue to practice, and is qualified for full disability benefits
II             under the terms of any professional disability insurance coverage, or if Tenant should die, then
               Tenant or Tenant's estate shall have the right to terminate this lease by giving Landlord notice, in
               writing , of Tenant's intent to terminate this lease, and this lease will automatically terminate six
               months (6) from the date of such notice, if not otherwise expired.




I    SELLER    ,IJA                                                                                        PURCHASER
     INITIAL   fl\                                        PAGE 37                                              INITIALµg

I
I
••    Case 21-20084         Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18
                                        Document
     APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.
                                                      Page 55 of 82
                                                                                                 Desc Main




       31.     ADDITIONS AND MODIFICATIONS
               Any additions and modifications to this lease shall be listed on the attached "ADDITIONAL
               PROVISIONS AND MODIFICATIONS" addendum.


     THIS LEASE contains the entire agreement of the parties thereto and no representations, inducements,
     promises, or agreements, oral or otherwise, between the parties, not embodied therein, shall be of any force
     or effect.

     IN WITNESS WHEREOF, the parties herein have thereunto set their hands and seals, the day and year first
     above written.



•
•
                                                              Tenant:
                                                              Swan Pediatric Dental, P.C.




•


•
I


I
I
     SELLER ,/
     INITIAL   l1'IA\                                 PAGE 38
                                                                                                    PURCHASER
                                                                                                        INITIAL     w
I
••    Case 21-20084            Doc 35


     APA· HULSE/ SWAN PEDIATRIC DENTAL, P.C.
                                            Filed 04/12/21 Entered 04/12/21 13:32:18
                                            Document      Page 56 of 82
                                                                                                         Desc Main




•                                                   ADDENDUM


••   THIS LEASE, dated
                          PROFESSIONAL OFFICE LEASE AGREEMENT
                                     NEPHI OFFICE

                            De.-u~w I~                         ,
                                                            2018 (the "Lease"), by and between Hulse Dentistry,

 •   LLC (hereinafter referred to as the "Landlord"); and Swan Pediatric Dental, P.C., (hereinafter referred to as
     the "Tenant");

•                                                   WITNESS ETH:

 •
 •
       1.      PREMISES
               Landlord, for and in consideration of the rents , covenants, agreements, and stipulations hereinafter
               mentioned, reserved, and contained, to be paid, kept, and performed by Tenant, has leased and
               rented, and by these presents does lease and rent, unto Tenant, and Tenant hereby agrees to lease
               and take upon the terms and conditions which hereinafter appear, an office space (consisting of
               approximately _ _ _ rentable square feet) located at 54 N Main St., Nephi UT 84648 (which shall,
               for purposes of this Lease, hereinafter be referred to as the "Leased Premises") .

       2.      TERM


•      3.
               To have and to hold the Leased PrW ise~
               (the "Effective Date") and ending l i l ~ ~
               terminated sooner as hereinafter provided.

               RENTAL AND SECURITY
                                                          a term of five (5) years, beginning !)ea.ro\;e(:31. ~
                                                                      he "Original Term") at midnight, unless
                                                                                                                            ct?



               Tenant agrees to pay to Landlord, at Landlord's principal place of business, promptly on the first day
               of each month, in advance, during the first year of the Original Term, a monthly rental of $3,500.00
               plus applicable sales tax (it any). The monthly rental tor each subsequent year shall increase by
               $150.00 (i.e. the monthly rental during year two shall be $3,650.00 plus applicable sales tax (if any) ,
               and so forth).

               A. Tenant shall pay, as additional rental, an amount equal to five percent (5%) of one month's rent
•                 as a late penalty payment should Landlord not receive the monthly rental payment within fifteen


•
                  (15) days after the due date .

               B. In the event of a bona fide sale of the Leased Premises made expressly subject to this lease,
                  Landlord shall have the right to transfer the security to the purchaser to be held under the terms
                  of this lease.
II     4.      UTILITY BILLS AND AD VALOREM TAXES

               A. Tenant shall pay all utility bills, including, but not limited to water, sewer, gas, electricity, fuel,
                  garbage collection and other sanitary services provided to the Leased Premises. It Tenant fails
                  to pay any of said utility bills, Landlord may pay the same and such payment may be added to
                  the rental of the Leased Premises next due as additional rental.

               B. Tenant shall pay all personal property ad valorem taxes (non-real estate only) due resulting from
                  the occupancy of the Leased Premises by Tenant and. Tenant agrees to hold harmless and
                  indemnify Landlord against any liability on such account. Landlord shall pay all common area
                  maintenance fees and/or condominium association fees, it applicable
I
I
     SELLER                                                                                                PURCHASER
I    INITIAL                                              PAGE 39                                              INITIAL      IA.-5
I
I
      Case 21-20084              Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                    Desc Main
•                                            Document      Page 57 of 82

•    APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




      5.       USE OF PREMISES
               The Leased Premises shall be used for a professional office space and no other, without the prior
               written consent of Landlord, which consent shall not be unreasonably withheld. The Leased
               Premises shall not be used for any illegal purposes, nor in any manner to create any nuisance or
               trespass nor vitiate the property insurance or increase its rate.

      6.       ABANDONMENT OF LEASED PREMISES
               Tenant agrees not to abandon or vacate the Leased Premises during the period of this lease. Unless
               otherwise provided to the contrary herein, no termination of this lease prior to the normal ending
               thereof, by lapse of time or otherwise, shall affect Landlord's right to collect rent for the period prior
               to termination thereof.

      7.       REPAIRS BY LANDLORD AND LANDLORD EXPENSES
               Except for repair expenses rendered necessary by the negligence of Tenant, Its agents, employees,
               or invitees, Landlord agrees to promptly repair and keep in good working order the roof, foundations,
               and the exterior walls of the Leased Premises (exclusive of all glass and exterior doors) ,
               underground utility and sewer pipes outside the exterior walls of the building (including those running
               under the parking lot) , the heating and air conditioning units, water heater and any fire protection and
               sprinkler systems, sidewalks and parking lot.

               A. Landlord gives to Tenant exclusive control of the Leased Premises and shall be under no
                  obligation to inspect said Leased Premises.

               B. Tenant shall promptly notify Landlord, in writing, of any known defective condition that Landlord
                  is required to repair, and failure to so report such known defects shall make Tenant responsible
                  to Landlord for any increased liability incurred by Landlord by reason of such failure to report the
                  defective condition. Any such repairs or alterations by Landlord shall be accomplished promptly
                  and in a good and workmanlike manner. All such work shall be completed in such a manner that
                  shall minimize or avoid interference with Tenants use of the Leased Premises.

               C. If Landlord fails to make such repairs or replacements, then Tenant shall have the right to make
                  such repairs or replacements ; Tenant may deduct or retain any reasonable amount so paid out
                  of any rents, provided however, that Tenant shall supply Landlord with an accounting for all such
                  expenses before deducting the same from the rent.

I     8.       REPAIRS BY TENANT AND TENANT EXPENSES
               Tenant accepts the Leased Premises in its present condition and as suited for the uses intended by
               Tenant. Landlord is not aware of any defects in or about the Leased Premises as of the Signature
               Date. Tenant shall, throughout the initial term of this lease and all renewals thereof, at Tenant's
               expense, maintain the Leased Premises in good order and repair, including the building and other
               improvements located thereon, except those repairs expressly required to be made by Landlord.
               Tenant shall be responsible for glass breakage and sign damage unless caused by the negligence
I              or intentional acts of Landlord and/or its agents.

I              A.    If Tenant occupies the entire building and is the sole tenant, then Tenant further agrees to care
                     for the grounds around the building, including the mowing of grass and care of shrubs and shall
I                    maintain the sidewalks and parking lot free from dirt, snow, ice, rubbish and other obstructions
                     or encumbrances.
I              8. Tenant agrees to return said Leased Premises to Landlord at the expiration or the termination of
I                 this lease in as good condition and repair as when first received , natural wear and tear, damage
                  by storm, fire, lightning, earthquake, or other casualty alone excepted.
I              C. Other than the customary materials typically found in dental practices, Tenant shall not, without
                  Landlord's prior written consent, keep on the Leased Premises any substances designated as,
I
I    SELLER
     INITIAL
                    ~JA
                    '(/V \                                PAGE 40
                                                                                                           PURCHASER
                                                                                                               INITIAL      pt,q
1-
    Case 21-20084            Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                  Desc Main
                                          Document      Page 58 of 82
    APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.




                   or containing components designated as, hazardous, dangerous, toxic or harmful (collectively
                   "hazardous substances"). With respect to any hazardous substances, Tenant agrees to comply
                   with all applicable codes, rules and regulations regarding the handling and disposal of such
                   hazardous substances. Tenant agrees to indemnify Landlord from and against any and all
                   damages, costs or expenses, including the expense of clean-up, disposal, inspection, and/or
                   fines imposed as a result of any hazardous substances introduced on the Leased Premises
                   during this tenancy.

              D. Tenant may not make changes to the interior or exterior of the Leased Premises without the
                 written consent of Landlord. Notwithstanding the foregoing, painting or other minor
                 improvements may be made without prior approval.

     9.       PROPERTY TAXES AND INSURANCE
              Landlord shall pay all real estate taxes for the Leased Premises and shall provide and pay for the
              building property and general liability insurance coverage for the office building. Tenant shall pay
              upon demand, as additional rental during the term of this lease and any extension or renewal
              thereof, any increases in all insurance and taxes (and any other governmental charges to the
              Leased Premises) over the amount charged the first full calendar year this lease is in effect.

              A. In the event the Leased Premises are less than the entire property assessed, then the amount
                 due by Tenant for any such increases called for by the above paragraph shall be determined by
                 proration on the basis of the rentable floor area of the Leased Premises bears to the rentable
                 floor area of the entire property assessed. Tenant's pro rata portion, as provided therein, shall
                 be payable within fifteen (15) days after receipt of notice from Landlord as to the amount due.

              B. Landlord shall submit to Tenant a copy of the actual statements received from any present and
                 future taxing authority as they become due. Landlord shall also submit to Tenant a copy of the
                 insurance statement relating to the Leased Premises.

     10.      DESTRUCTION OR DAMAGE TO THE PREMISES
              If the Leased Premises are totally destroyed by storm, fire, lightning, earthquake, or other casualty,
              then this lease shall terminate as of the date of such destruction and rental shall be accounted for as
              between Landlord and Tenant as of that date.



•
              A.   If the Leased Premises are damaged but not wholly destroyed, and the Leased Premises may
                   be safely used for providing dental services, then rental shall abate in such proportion as use of
                   the Leased Premises has been destroyed and Landlord shall, without delay, promptly restore the
                   Leased Premises to substantially the same condition as before such damage, whereupon full
                   rental shall recommence.

              B. Subject to any responsibility of Landlord to provide any building property or general liability


•                insurance pursuant to Section 9 above, Landlord shall not be responsible or liable to Tenant for
                 any loss or damage that may be occasioned by or through the acts or omissions of persons
                 occupying adjoining property or any part of the building of which the Leased Premises are a part,
                 or for any loss or damage resulting to Tenant or Tenant's property from bursting, stoppage or
                 leaking of water, gas, sewer or steam pipes.

      11 .    INDEMNITY
              Tenant agrees to hold harmless and indemnify Landlord against all claims for damages to persons
              or property attributable to Tenant's occupancy of the Leased Premises or use thereof authorized by
              Tenant, and all expenses incurred by Landlord as a result thereof including reasonable attorneys'
              fees and court costs, unless caused by the negligence or intentional acts of Landlord and/or its
              agents or representative.




    SELLER         ~   IA
                   'ff"\                                 PAGE 41
                                                                                                       PURCHASER
                                                                                                           INITIAL

                                                                                                                        w
    INITIAL




•
     Case 21-20084            Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                       Desc Main

•                                          Document      Page 59 of 82


•   APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C .




•             A. Tenant shall at Tenants expense, during the entire term of this lease, maintain in full force and
                 effect, a general liability insurance policy for public liability and property damage with respect to
                 the-Leased Premises and the business operated by Tenant. Such insurance shall include bodily
                 injury in sums of not less than $500,000 per person and $1,000,000 per occurrence, and

•                property damage losses of not less than $50,000. Such policy shall cover office contents and
                 shall include plate glass coverage for all windows and glass doors located on the Leased
                 Premises. Landlord shall be named as an additional insured on any such policy, to the extent
                 permitted by the insurance carrier.

              B. Tenant shall at all times provide Landlord with confirmation that such insurance is in full force
                 and effect. Upon Tenant's failure to provide such insurance, Landlord may, at Landlord's option,
                 obtain such insurance and the cost thereof shall be paid as additional rent due and payable
                 upon the next ensuing rent day.

              C. Subject to ahy responsibility of Landlord to provide any building property or general liability

•                insurance pursuant to Section 9 above, Landlord shall not be liable for any loss or damage to the
                 Leased Premises resulting from fire or other perils due to any cause whatsoever except
                 negligent damage by the Landlord or Landlord's agents, whether or not such insurance is in
                 effect on the Leased Premises.

      12.     GOVERNMENTAL ORDERS
              Tenant agrees, at Tenant's own expense, to promptly comply with all requirements of any legally
              constituted public authority made necessary by reason of Tenant's occupancy of said Leased
              Premises. Landlord agrees to promptly comply with any such requirements if not made necessary by
              reason of Tenant's occupancy.

      13.     CONDEMNATION
              If the Leased Premises, or any portion thereof should be condemned by any legally constituted
              authority for any purpose, then the term of this lease shall cease from the date when possession
              thereof is taken, and rental shall be accounted for as between Landlord and Tenant as of said date.
              Such termination, however, shall be without prejudice to the rights of either Landlord or Tenant, to
              the extent of their respective interest, to recover compensation and damage caused by
              condemnation from the condemnor. Neither party shall have any rights in any award made to the
              other by any condemnation authority, notwithstanding termination of this lease.

      14.     ASSIGNMENT AND SUBLETTING
              Tenant may assign this lease or sublease all or portions of the Leased Premises to others if such
              operation is within the purposes for which the Leased Premises may be used; provided however,
              that such assignment or sublease shall require the prior written consent of Landlord, which shall not
              be unreasonably withheld.

              C. Consent to any assignment or sublease shall not destroy this restrictive provision, and all later
                 assignments or subleases shall be made likewise only on the prior written consent of Landlord.

              D. Assignee of Tenant, at option of Landlord, shall become directly liable to Landlord for all
                 obligations of Tenant hereunder, but no sublease or assignment by Tenant shall relieve Tenant
                 of any liabilities hereunder. If any subtenant of Tenant should fail to surrender possession of the
                 Leased Premises by the end of the term of this lease, such failure shall not constitute a "holding
                 over" by Tenant so as to impose any liability on Tenant.

      15.     REMOVAL OF EQUIPMENT AND TRADE FIXTURES
              Tenant may (if not in material default of this lease) within thirty (30) days prior to the expiration of this
              lease, or any extension thereof, remove all removable, non-permanent trade fixtures, such as
              equipment and modular cabinetry installed by Tenant, provided Tenant repairs all damage to Leased
              Premises caused by such removal. All leasehold improvements including plumbing, electrical and

    SELLER                                                                                                  PURCHASER
    INITIAL                                                PAGE 42                                                            /11$
•
                                                                                                                INITIAL




I
     Case 21-20084             Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main
                                           Document      Page 60 of 82

     APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.




               carpentry improvements, built-in cabinetry and sinks, and any other property not removed by Tenant
               at the termination of this lease shall become the property of Landlord.

      16.      SECURITY INTEREST
               As security for the payment of rent and other charges becoming due hereunder, Tenant hereby
               grants to Landlord a security interest in all the inventory and equipment on the Leased Premises
               during the term of this lease; such security interest, however, shall be subordinate to Tenant's bank
               financing required for the acquisition of the Practice (as described in the attached Asset Purchase
               Agreement), if required by that bank. The Landlord agrees to execute an agreement whereby
               Landlord will subordinate Landlord's lien or liens, statutory or otherwise, arising out of this lease, to
               enable Tenant to obtain financing for additional or replacement equipment, if required to do so by a
               lender.

       17.     CANCELLATION OF LEASE BY LANDLORD

               A. It is mutually agreed that in the event:
                        (iv) Tenant shall default in the payment of rent, including additional rent, therein reserved,
                             when due, and fails to cure the default within ten (10) days after written notice thereof
                             from Landlord; or
                        (v) Tenant shall be in material default in performing any of the terms or provisions of this
                             lease other than the provisions requiring the payment of rent, and fails to cure such
                             default within thirty (30) days after the date of receipt of written notice of default from
                             Landlord; or
                        (vi) if Tenant's effects should be levied upon or attached under process against Tenant
                             and not satisfied or dissolved within thirty (30) days after written notice from Landlord
                             to Tenant to obtain satisfaction thereof; then,

                   in any of said events, Landlord, at Landlord's option, may at once, or within six (6) months
                   thereafter (but only during continuance of such default or condition) terminate this lease by
                   written notice to Tenant, whereupon this lease shall end ; upon such default, the remainder of all
                   rental payments due under the term of this lease shall accelerate and become immediately due
                   and payable to Landlord.

               B. After an authorized assignment or subletting of the entire Leased Premises covered by this
                  lease, the occurring of any of the foregoing defaults or events shall affect this lease only if
                  caused by or happening to Assignee or subleasee.

               C. Upon such termination by Landlord and opportunity to cure as stated, Tenant will surrender
                  possession of the Leased Premises to Landlord and Landlord shall have all the remedies of a
                  secured party under the laws of the State of Utah. Landlord may then re-enter the Leased
                  Premises and repossess himself thereto and remove all persons and effects therefrom using
                  such force as may be necessary without being guilty of trespass, forcible entry, or detainer or
                  other tort.

       18.     RELETTING BY LANDLORD
               Landlord, as Tenant's agent, without terminating this lease, upon Tenant's breaching this contract,
a              may, at Landlord's option, enter upon and rent the Leased Premises at the best price obtainable by
               reasonable effort at the best fair market rate Landlord can obtain. Landlord has the continuing duty
II             to mitigate damages in the event of Tenant's breach by exerting reasonable efforts to relet the
               Leased Premises and in the event of any such reletting, Landlord shall credit Tenant the sums
               received pursuant to any such reletting against the accelerated rent that may be due to Landlord as
               damages under Section 17(A) above. Tenant shall be liable to Landlord for the deficiency, if any,
               between Tenant's rent thereunder and the price obtained by Landlord on reletting , plus all costs and
               reasonable attorney's fees incurred by or against Landlord in enforcing any of the provisions of this
               lease.

     SELLER                                                                                                PURCHASER
     INITIAL                                              PAGE 43                                              INITIAL W

I
I
          Case 21-20084            Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                     Desc Main

•••                                             Document      Page 61 of 82


.    ,
         APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C .




          19.      MORTGAGEE'S RIGHTS
                   Tenant's rights shall be subject to any bona fide mortgage or deed to secure debt which is now, or
                   may thereafter be placed upon the Leased Premises by Landlord.

                   Landlord reserves the right to subject and subordinate this lease at all times to the lien of any


•
II
                   mortgage or mortgages now or hereafter placed upon Landlords interest in the said Leased
                   Premises and on the land and buildings of which the said Leased Premises are a part or upon any
                   buildings hereafter placed upon the land of which the Leased Premises form a part. Tenant
                   covenants and agrees to execute and deliver upon demand such further instrument or instruments
                   subordinating this lease to the lien of any such mortgage or mortgages as shall be desired by
                   Landlord and any mortgagees or proposed mortgagees and hereby irrevocably appoints Landlord
                   the attorney-in-fact of Tenant, to execute and deliver any such instrument or instruments for and in
a                  Tenant's name.

          20.      NO EST ATE IN LAND
                   This contract shall create the relationship of Landlord and Tenant between the parties thereto; no
                   estate shall pass out of Landlord.

          21.      HOLDING OVER
                   If Tenant remains in possession of Leased Premises after expiration of the term hereof, with
                   Landlord's acquiescence and without any express agreement of parties, Tenant shall be a tenant-at-
                   will at the rental rate in effect at the end of the lease term, and there shall be no renewal of this lease


•
                   by operation of law.

          22.      ATTORNEYS' FEES AND COSTS
                   In any enforcement action by either party hereunder, the prevailing party shall be entitled to
                   reasonable attorneys' fees and costs thereof. ·

          23.      SERVICE OF NOTICE
                   Tenant thereby appoints as Tenant's agent to receive service of all dispossessory or distraint
                   proceedings and notices thereunder, and all notices required under this lease, the person in charge
                   of Leased Premises at the time, or occupying said Leased Premises, and if no person is in charge
                   of, or occupying said Leased Premises, then such service or notice may be made by attaching the
                   same on the main entrance to said Leased Premises. A copy of all notices under this lease shall
                   also be sent to Tenant's last known address, if different from said Leased Premises.

          24.      WAIVER OF RIGHTS
                   No failure of Landlord or Purchaser to exercise any power given them hereunder, or to insist upon
                   strict compliance by the other party with such other party's obligations hereunder, and no custom or

"                  practice of the parties at variance with the terms hereof, shall constitute a waiver of Landlord's or
                   Purchaser's right to demand exact compliance with the terms hereof.

          25.      DEFINITIONS
                   "Landlord", as used in this lease, shall include first party; any heirs; representatives; assigns; and
                   successors in title to the Leased Premises. 'Tenant" shall include second party, heirs and
                   representatives, and if this lease shall be validly assigned or sublet, shall include Tenant's assignees
                   or subleasees, as to the Leased Premises covered by such assignment or sublease. "Landlord",
                   "Tenant", include male and female, singular and plural, corporation, partnership or individual, as may
                   fit the particular parties.

          26.      RIGHT OF FIRST REFUSAL
                   Should Landlord, during the term of this lease, or any extension hereof, elect to sell all or any portion
                   of the Leased Premises, and provided Tenant is not in default of this Agreement, Tenant shall have
                   the right of first refusal to meet any bona fide offer of sale on the same terms and conditions of such

         SELLER                                                                                                 PURCHASER
         INITIAL                                               PAGE 44                                              INITIAL      Pl&
I
I
      Case 21-20084            Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                    Desc Main
•                                           Document      Page 62 of 82

     APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.

II

•              offer. Upon Tenant's failure to meet such bona fide offer within thirty (30) days after receipt of written
               notice, then such option may be exercised by an individual stockholder of Tenant (provided Tenant

•              is a corporation), but such stockholder must meet such bona fide offer within ten (10) days following
               the end of the original thirty (30) days allowed Tenant. Upon failure to meet such bona fide offer (by

•
II
               Tenant and/or a stockholder of 'Tenant) within the aforementioned time periods, then Landlord shall
               be free to sell the Leased Premises or portion thereof to that third person or party in accordance with
               the terms and conditions of that offer. Should this right of first refusal not be exercised as provided
               herein, the option to purchase and the lease renewal, as hereinafter described, shall terminate and
               become null and void. However, should that original bona fide offer not be finalized, then this right of
II             first refusal shall be automatically reinstated.

m:    27.      OPTION TO PURCHASE
               Provided Tenant is not in default of the Asset Purchase Agreement (including any Addenda attached
               thereto) and provided Tenant has provided Landlord with a minimum of ninety (90) days written
               notice of Tenant's intent to purchase the leased property, Tenant shall have the continuing and
               unilateral option to purchase the leased property any time following the Effective Date hereof, for a
               mutually agreed upon consideration. Should TEmant and Landlord fail to agree on the purchase
               price, then the purchase price shall be determined by appraisal ; Landlord and Tenant shall each
               appoint one appraiser who in turn shall appoint a third appraiser, and the average of the closest two
               appraisals shall determine the purchase price for this option. Landlord and Tenant shall each pay the
II             cost of their own appraisal. The cost of the third appraisal shall be shared equally by Tenant and
               Landlord. Tenant shall have the right to assign this option (with the prior written consent of Landlord,
               which may not be unreasonably withheld) and such option shall inure to the benefit of the respective
               successors and assigns of Tenant.

               For purposes of this section, default shall be de.fined as any violation or breach of Tenant's
               obligations under the Asset Purchase Agreement and accompanying Addenda, which has not been
               cured within the time permitted under this Agreement.

      28.      LEASE RENEWAL
               Tenant shall have the option to renew this lease for an additional term of five (5) years beginning the
               first day following the Original Term. Tenant shall notify Landlord of Tenant's intent to renew this
               lease three (3) months prior to the end of the Original Term. The new rental amount shall be
               determined by mutual consent of Landlord and Tenant provided, however, that the new rental
               amount shall not be increased by more than 10% of the most recent rental amount charged by
               Landlord to Ten ant.

       29.     MUTUAL RELEASE AND WAIVER
               Landlord and Tenant each hereby release and relieve the other, and waive their entire claim of
               recovery for loss or damage to property arising out of or incideht to fire, lightning , and the perils
               included in the extended coverage endorsement to their respective fire insurance policies, in, or
               about the Leased Premises, whether due to the negligence of either party, their agents, or
               employees, or otherwise.

      30.      DEATH AND DISABILITY OF TENANT
               Landlord and Tenant acknowledge that Tenant's intended use of the demised Leased Premises is
               conditioned upon Tenant's ability to pursue Tenant's professional practice. In the event Tenant
               becomes disabled and is unable to continue to practice, and is qualified for full disability benefits
               under the terms of any professional disability, insurance coverage, or if Tenant should die, then
               Tenant or Tenant's estate shall have the right to terminate this lease by giving Landlord notice, in
               writing, of Tenant's intent to terminate this lease, and this lease will automatically terminate six
               months (6) from the date of such notice, if not otherwise expired.




     SELLER     AAA                                                                                        PURCHASER
                11' 1                                     PAGE 45                                              INITIAL

I
     INITIAL

                                                                                                                        w
I
       Case 21-20084         Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                  Desc Main

•
II
                                         Document

      APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.
                                                       Page 63 of 82


11·
II      31.     ADDITIONS AND MODIFICATIONS
                Any additions and modifications to this lease shall be listed on the attached "ADDITIONAL
II              PROVISIONS AND MODIFICATIONS" addendum .


•     THIS LEASE contains the entire agreement of the parties thereto and no representations, inducements,


•
Bl
      promises, or agreements, oral or otherwise, between the parties, not embodied therein, shall be of any force
      or effect.

      IN WITNESS WHEREOF, the parties herein have thereunto set their hands and seals, the day and year first
      above written.
II




II
                                                              Tenant:
                                                              Swan Pediatric Dental, P.C.




      SELLER
      INITIAL
                 ,dM
                 fl I \                                PAGE 46
                                                                                                    PURCHASER
                                                                                                        INITIAL MS

I
I
      Case 21-20084            Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18                   Desc Main
                                           Document      Page 64 of 82

     APA- HULSE/ SWAN PEDIATRIC DENTAL, P.C.

II
LI                                                 ADDENDUM
II
     Attached to and made a part of that certain Asset Purchase Agreement by and between Hulse Dentistry ,
II   LLC and Benjamin R. Hulse, D.D.S. and Swan Pediatric Dental, P.C.

                                       UNCONDITIONAL GUARANTY

               Each undersigned guarantor does hereby warrant that each has the necessary authority

II             and legal capacity to enter into and execute this Asset Purc~ase Agreement as well as each
               of the Addenda attached hereto on behalf of Swan Pediatric Dental, P.C. and, in addition,
               each undersigned guarantor absolutely and unconditionally personally guarantees the
               performance of Swan Pediatric Dental, P .C. as to the respective obligations, warranties and
               covenants (including but not limited to any debts and financial obligations of Swan Pediatric
               Dental , P.C. as such relate to Seller) as set forth in the Asset Purchase Agreement and
               each of the Addenda attached hereto. If the undersigned consists of more than one
               guarantor then each guarantor shall be jointly and severally liable with respect to each of
               the guaranteed obligations of Swan Pediatric Dental, P.C. including, without limitation, debts
11
               and financial obligations of Swan Pediatric Dental, P.C. as such relate to Seller.




                                                                 Matthew    .
(I



Cl
LI


Cl




     SELLER       /l/1~                                                                                 PURCHASER
     INITIAL     ffU\                                    PAGE 47                                            INITIAL/11½

I
I
      Case 21-20084          Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                    Desc Main
                                          Document      Page 65 of 82

II   APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.

LI
II                                               ADDENDUM
II
     Attached to and made a part of that certain Asset Purchase Agreement by and between Hulse Dentistry ,
I    LLC and Benjamin R. Hulse, D.D.S. and Swan Pediatric Dental, P.C.

II                 PERSONAL ACKNOWLEDGEMENTS AND WARRANTIES

     The undersigned hereby acknowledge, warrant and agree as follows:

II    A. The patients of the Practice are not likely qualified to make any clinical judgment as to the quality
         and/or appropriateness of services provided them by the Seller (unless such patient is a qualified,
         licensed dentist). In addition, it is acknowledged that making clinical judgments relating to services
         rendered by the Seller is very difficult for anyone to assess without first knowing the facts and specific
         conditions that existed at the time such services were rendered by the Seller. Therefore the
         undersigned agree:
              (i)   to promptly notify the Seller (or the legal representative of the Seller) of any patient claim
                    that the Seller has warranted a service and/or that the Seller rendered a defective service;
              (ii)  to make a reasonable effort to first notify the Seller (or the legal representative of the Seller)
I                   of any patient claim of a defective service rendered by the Seller before recommending any
                    corrective treatment options to the patient;                     .
I             (iii) not to represent to any former patient of the Seller that any defective treatment was provided
                    by the Seller without first having actual evidence (by usual and customary clinical standards)
I                   that corrective or replacement treatment Is required, and not without providing advance
                    notice to the Seller of such need for corrective or replacement treatment.
II
       B. That should any defective treatment be acknowledged by the Seller (or by the legal representative of
ll        the Seller) or determined through arbitration, the Seller (or a qualified, licensed representative of the
          Seller) shall be allowed , at the option and expense- of the Seller and with the consent of the patient,
I         access to the Practice (at a time mutually agreed to by the parties) for the purpose of performing such
          corrective treatment {but in no event shall such treatment create an agency relationship between the
          Seller and the Purchaser and/or the undersigned); or, if mutually agreed, the Purchaser's staff will
          provide such treatment and the Purchaser shall be paid by the Seller, an amount representing the
          usual and customary fee of the Purchaser for such treatment, less any portion of such fee that was
          paid by the patient to Purchaser and/or the undersigned.

       C. That, unless at the sole expense of the Purchaser, the undersigned agree that no patient will be
          refunded of any fee ·or any part of a fee that was paid by a patient of the Practice for services rendered
          by the Seller without the prior written consent of the Seller. Should the Seller consent to such a refund,
          then the Seller shall pay such refund directly to the patient but such refund shall not, in any way, be
          construed as recompense and/or an admission by the Seller to having rendered a defective service to
              patient.

               l

I
I
I
     SELLER
     INITIAL
               dIA
               ffv l                                    PAGE 48
                                                                                                        PURCHASER
                                                                                                            INITIAL

 I                                                                                                                     1/lS
 I
      Case 21-20084         Doc 35      Filed 04/12/21 Entered 04/12/21 13:32:18               Desc Main

•
I
                                        Document

     APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.
                                                      Page 66 of 82



II
II
                                               ADDENDUM
I
II   Attached to and made a part of that certain Asset Purchase Agreement by and between Hulse Dentistry ,
     LLC and Benjamin R. Hulse, D.D.S. and Swan Pediatric Dental, P.C.
I
                      ADDITIONAL PROVISIONS AND MODIFICATIONS
II
     Any provisions set forth in the attached Asset Purchase Agreement and/or its Addenda that are contrary to
I    the provisions set forth in this Addendum shall be void and have no effect.

D

I
I

II
II
I
I
I
II
I

I
[I




ti
tt
I
I    SELLER
     INITIAL
               Al A
               J1JL                                  PAGE 49
                                                                                                 PURCHASER
                                                                                                     INITIAL

I                                                                                                              ~
I
      Case 21-20084         Doc 35       Filed 04/12/21 Entered 04/12/21 13:32:18                Desc Main
I                                        Document      Page 67 of 82

I   APA - HULSE/ SWAN PEDIATRIC DENTAL, P.C.

I
I
                                                ADDENDUM
I
I                                      COMPANY RESOLUTION

I                                        CONSENT IN LIEU OF MEETING
                                                  OF THE


•
I
                                                    MEMBERS
                                                      AND
                                                    MANAGERS
                                                         OF

                                               Hulse Dentistry, LLC

    The undersigned, being all of the member(s) and manager(s) of Hulse Dentistry , LLC ("Company"), hereby
I   consent to and take the following action and adopt the following resolution pursuant to the rules and

I   regulations of the Company and the applicable statutes of the State of Utah:

I   RESOLVED, that the members and managers of the Company hereby approved the form, terms, and
I   provisions of the Asset Purchaser Agreement between Benjamin R. Hulse, D.D.S. and the Company, as
    Sellers, and Swan Pediatric Dental, P.C., as Purchaser, and all Addenda related thereto (collectively, the
I
    "Agreements"), as such Agreements are attached hereto, and hereby authorizes and directs Benjamin R.
I   Hulse, D.D.S. to sign and enter into all such Agreements, on behalf of the Company, and any others that are

I   necessary and proper for the sale of any Practice Assets owned by Benjamin R. Hulse, D.D.S. or Hulse
    Dentistry , LLC.
I
I
     Da
          [l/l1fti
I
I                                                             by - - -- - - -- -- - -- - -
     Date
I
                                                              by - - - - -- - -- - -- - --
I    Date

I    Date
                                                              b y -- - - --         -------

I
                                                              by -   - - -- - -- - -- --
     Date
I
I
I
    SELLER                                                                                        PURCHASER
I   INITIAL                                          PAGE 50                                          INITIAL

I                                                                                                            ~
I
  Case 21-20084   Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                           Document      Page 68 of 82




                       EXHIBIT B




SLC_5370877.4
Case 21-20084   Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                         Document      Page 69 of 82
Case 21-20084   Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                         Document      Page 70 of 82
Case 21-20084   Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                         Document      Page 71 of 82
Case 21-20084   Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                         Document      Page 72 of 82
Case 21-20084   Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                         Document      Page 73 of 82
Case 21-20084   Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                         Document      Page 74 of 82
Case 21-20084   Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                         Document      Page 75 of 82
Case 21-20084   Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                         Document      Page 76 of 82
  Case 21-20084   Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                           Document      Page 77 of 82




                       EXHIBIT C




SLC_5370877.4
               Case 21-20084           Doc 35     Filed 04/12/21 TheEntered  04/12/21 13:32:18 Desc Main
                                                                     Order of the Court is stated below:
                                                  Document       Page  78  of  82
                                                                 Dated: December 23, 2020        /s/ JAMES R TAYLOR
                                                                         12:28:11 PM              District Court Judge




                 
            
             
                   
           !"   # !$$
          %& '$($
             ) *+#,-$.$($
            /-$(.$$$
                 0   1 2
          1 1 0   1 2
          3   0   1 2

              

                                             
                                          

          ,) 4456 78#))#  2   9 +
          1 2 +# &45:"657,) 4#                                    
           ; ! #                                                               
                              <<#
                                                                                5 $$
          ;
           =:546:7645:)#))#                                       ! > 27 + 
          2   9 +1 2 +# ":4=:
           =:5#  ; ! #
                   <       

                   2 1 29<  !<   >     1  #))                  

          " :  ?1             1; +#@   A"    <2:9         :  

          @"        <2A >    <<!  +#))           & 3 2 7! 

          1    1; +#@!  A#   !  ?"    1 :9             

          :  @"               1 A 2  <  1 :!>!#

          $$C      :9        :  @:9    :  A!  :21 :9      

          : 1       5 $..$$$.(() >             % #:9  @:9    A




December 23, 2020 12:28 PM                                                                                               1 of 5
            Case 21-20084          Doc 35     Filed 04/12/21 Entered 04/12/21 13:32:18               Desc Main
                                              Document      Page 79 of 82




                  :  >  2     129#$$; ;  1 < 1

          !    9+ ; 7 !2 #                 9+

                            :1 1 !  <129#$$  >#

           !!   9 2             1 1 !  <              !92 

               

                  &   !92  <             ? >!2  ! >129

          #$$  >#       <     9+ ! 1  # !9+

           2        <       /

                          "    <2 <   >  9  <                 

                              :9  #!  +#))         & 3 2 7! 

                          %  29#$$#" !2             11 ;1 <"       

                               <2 9 < <! #                + 2    + 

                                  !  <   :!>!$ D!   

                               ! ! 9         1 <2:9         :   >  9  <

                                      :9  #!  +#))        & 3 2 7

                              ! 

                          &    !? 1! 1 !   129#$$

                                >#1 !  < !    931 !  +            

                              ! 9 >  1 #      < "        <2  

                               9  < 

                          : !    ,  E-&..# 9   :9                 

                              9      ! +      + 2  29 +# ; 1#         


                                                             
           )F(



December 23, 2020 12:28 PM                                                                                             2 of 5
            Case 21-20084       Doc 35        Filed 04/12/21 Entered 04/12/21 13:32:18              Desc Main
                                              Document      Page 80 of 82




                             2  + <;  1#9!   >;  1          1 2  

                             1 1 ! 

                          (  >  1 !            !9 ;  ! >!  + >

                             :9         ! 9+!   !  <"   

                              1 <         < D! ! ,  E-&.. ; 1 

                                9         

                           :  < >!2 2 9+!   "               1 

                             9    >!2 2   9   ! >:9             

                             ! 2  +   

                            !<         1 1 !   9  ; 1 :9            

                             :  ! ,  E-&..#              "      1 < 

                             4564

                          - &1 !  > !  ; 1   2 <+:9                 

                             :  #!!  ,  E-&..#"                <2

                             9+G7:54#           :9    :  9+%5C67"4

                              >  9 !  +#))          & 3 2 7! 

                    

                                               

                   !"#$%& %$!'(!()'!"#$%& *+','$%-%.$

          .( +-'/




                                                              
           )F(



December 23, 2020 12:28 PM                                                                                                3 of 5
            Case 21-20084    Doc 35   Filed 04/12/21 Entered 04/12/21 13:32:18   Desc Main
                                      Document      Page 81 of 82




                                                  
           )F(



December 23, 2020 12:28 PM                                                                   4 of 5
            Case 21-20084         Doc 35    Filed 04/12/21 Entered 04/12/21 13:32:18              Desc Main
                                            Document      Page 82 of 82




                                               0

                    69+1<+  129#$$# !    1 11 + << >  > 

          <       < ;  1 1   +;  !? 1 1<  >+2     1 !   <

          1  


                                                                            




                                                            (
           )F(



December 23, 2020 12:28 PM                                                                                        5 of 5
